[a102hsbc001.jpg]
UNSECURED REVOLVING CREDIT AGREEMENT dated as of August 7, 2017 among VALIDUS
REINSURANCE, LTD., as Borrower, VALIDUS HOLDINGS, LTD., as Guarantor and HSBC
BANK USA, NATIONAL ASSOCIATION as Lender



--------------------------------------------------------------------------------



 
[a102hsbc002.jpg]
i TABLE OF CONTENTS Page ARTICLE I Definitions
.................................................................................................................
1 SECTION 1.01. Defined Terms
....................................................................................
1 SECTION 1.02. Classification of Loans and Borrowings
........................................... 19 SECTION 1.03. Terms Generally
...............................................................................
20 SECTION 1.04. Accounting Terms; GAAP
............................................................... 20 ARTICLE II
Loans
......................................................................................................................
21 SECTION 2.01. Loans
.................................................................................................
21 SECTION 2.02. Loans and Borrowings
...................................................................... 21
SECTION 2.03. Requests for Borrowings
.................................................................. 21 SECTION
2.04. Funding of Borrowings
..................................................................... 22 SECTION
2.05. Termination and Reduction of Commitments
.................................. 22 SECTION 2.06. Interest Elections
..............................................................................
22 SECTION 2.07. Voluntary Prepayment of Loans
....................................................... 23 SECTION 2.08.
Mandatory Prepayments
................................................................... 23 SECTION
2.09. Repayment of Loans; Evidence of Debt.
.......................................... 24 SECTION 2.10. Interest
..............................................................................................
24 SECTION 2.11. Fees
...................................................................................................
25 SECTION 2.12. Payments Generally
.......................................................................... 25
SECTION 2.13. Taxes
.................................................................................................
25 SECTION 2.14. Alternate Rate of Interest
.................................................................. 27 SECTION
2.15. Break Funding Payments
.................................................................. 27 SECTION
2.16. Increased Costs
.................................................................................
28 SECTION 2.17. Mitigation Obligations
...................................................................... 28
ARTICLE III Representations and Warranties
............................................................................ 28
SECTION 3.01. Corporate Status
................................................................................
28 SECTION 3.02. Corporate Power and Authority
........................................................ 29 SECTION 3.03. No
Contravention of Agreements or Organizational Documents
........................................................................................
29 SECTION 3.04. Litigation and Environmental Matters
.............................................. 29 SECTION 3.05. Use of Proceeds;
Margin Regulations .............................................. 29



--------------------------------------------------------------------------------



 
[a102hsbc003.jpg]
ii SECTION 3.06. Approvals
..........................................................................................
30 SECTION 3.07. Investment Company Act
................................................................. 30 SECTION
3.08. True and Complete Disclosure; Projections and Assumptions ......... 30
SECTION 3.09. Financial Condition
.......................................................................... 30
SECTION 3.10. Tax Returns and Payments
............................................................... 30 SECTION 3.11.
Compliance with ERISA
.................................................................. 31 SECTION
3.12. Subsidiaries
.......................................................................................
31 SECTION 3.13. Capitalization
....................................................................................
31 SECTION 3.14. Indebtedness
.....................................................................................
32 SECTION 3.15. Compliance with Statutes and Agreements
...................................... 32 SECTION 3.16. Insurance Licenses
............................................................................ 32
SECTION 3.17. Insurance Business
............................................................................ 32
SECTION 3.18. Properties; Liens; and Insurance
....................................................... 32 SECTION 3.19.
Solvency
...........................................................................................
33 SECTION 3.20. Anti-Corruption Laws and Sanctions
............................................... 33 ARTICLE IV Conditions
.............................................................................................................
33 SECTION 4.01. Commitment Period 1
....................................................................... 33
SECTION 4.02. Commitment Period 2
....................................................................... 35
SECTION 4.03. Commitment Period 3
....................................................................... 35
SECTION 4.04. Each Borrowing
................................................................................
36 ARTICLE V Affirmative Covenants
...........................................................................................
36 SECTION 5.01. Information Covenants
..................................................................... 36 SECTION
5.02. Books, Records and Inspections
....................................................... 39 SECTION 5.03.
Insurance
...........................................................................................
39 SECTION 5.04. Payment of Taxes and other Obligations
.......................................... 39 SECTION 5.05. Maintenance of
Existence; Conduct of Business .............................. 40 SECTION 5.06.
Compliance with Statutes, etc
........................................................... 40 SECTION 5.07.
ERISA
...............................................................................................
40 SECTION 5.08. Maintenance of Property
................................................................... 41 SECTION
5.09. Maintenance of Licenses and Permits
.............................................. 41 SECTION 5.10. Further
Assurances
........................................................................... 41
ARTICLE VI Negative Covenants
..............................................................................................
41 SECTION 6.01. Changes in Business
......................................................................... 42



--------------------------------------------------------------------------------



 
[a102hsbc004.jpg]
iii SECTION 6.02. Consolidations, Mergers and Sales of Assets
................................... 42 SECTION 6.03. Liens
.................................................................................................
43 SECTION 6.04. Indebtedness
.....................................................................................
46 SECTION 6.05. Use of Proceeds
................................................................................
46 SECTION 6.06. Issuance of Stock
..............................................................................
46 SECTION 6.07. Dissolution
........................................................................................
47 SECTION 6.08. Restricted Payments
.......................................................................... 47
SECTION 6.09. Transactions with Affiliates
.............................................................. 47 SECTION 6.10.
Maximum Leverage Ratio
................................................................ 47 SECTION
6.11. Minimum Consolidated Net Worth
.................................................. 47 SECTION 6.12. Limitation
on Certain Restrictions on Subsidiaries .......................... 48 SECTION
6.13. Private Act
........................................................................................
48 SECTION 6.14. Claims Paying Ratings
...................................................................... 48
SECTION 6.15. End of Fiscal Years; Fiscal Quarters
................................................ 49 SECTION 6.16. Most Favored
Lender ........................................................................
49 ARTICLE VII Events of Default
.................................................................................................
49 SECTION 7.01. Payments
...........................................................................................
49 SECTION 7.02. Representations, etc
.......................................................................... 49
SECTION 7.03. Covenants
.........................................................................................
49 SECTION 7.04. Default under other Agreements
....................................................... 49 SECTION 7.05.
Bankruptcy, etc
.................................................................................
50 SECTION 7.06. ERISA
...............................................................................................
50 SECTION 7.07. Judgments
.........................................................................................
50 SECTION 7.08. Insurance Licenses
............................................................................ 51
SECTION 7.09. Change of Control
............................................................................. 51
SECTION 7.10. Company Guaranty
........................................................................... 51
ARTICLE VIII [Reserved]
..........................................................................................................
51 ARTICLE IX Company Guaranty
...............................................................................................
51 SECTION 9.01. The Company Guaranty
.................................................................... 51 SECTION
9.02. Bankruptcy
........................................................................................
52 SECTION 9.03. Nature of Liability
............................................................................ 52
SECTION 9.04. Independent Obligation
.................................................................... 52 SECTION
9.05. Authorization
....................................................................................
52



--------------------------------------------------------------------------------



 
[a102hsbc005.jpg]
iv SECTION 9.06. Reliance
............................................................................................
53 SECTION 9.07. Subordination
....................................................................................
53 SECTION 9.08. Waiver
...............................................................................................
53 SECTION 9.09. Maximum Liability
........................................................................... 54
ARTICLE X Miscellaneous
.........................................................................................................
54 SECTION 10.01. Notices
..............................................................................................
54 SECTION 10.02. Waivers; Amendments
...................................................................... 55
SECTION 10.03. Expenses; Indemnity; Damage Waiver
............................................ 56 SECTION 10.04. Successors and
Assigns .................................................................... 56
SECTION 10.05. Survival
.............................................................................................
58 SECTION 10.06. Counterparts; Integration; Effectiveness; Electronic Execution
....... 59 SECTION 10.07. Severability
.......................................................................................
59 SECTION 10.08. Right of Setoff
..................................................................................
59 SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process
.......... 60 SECTION 10.10. Waiver of Jury Trial
.......................................................................... 60
SECTION 10.11. Headings
...........................................................................................
61 SECTION 10.12. Confidentiality
..................................................................................
61 SECTION 10.13. Interest Rate Limitation
.................................................................... 61 SECTION
10.14. USA Patriot Act
................................................................................
62 SECTION 10.15. No Advisory or Fiduciary Responsibility
......................................... 62



--------------------------------------------------------------------------------



 
[a102hsbc006.jpg]
v SCHEDULES: Schedule 3.12 -- Subsidiaries Schedule 3.13 -- Capitalization
Schedule 3.14 -- Existing Indebtedness Schedule 6.03 -- Existing Liens Schedule
6.09 -- Existing Affiliate Transactions Schedule 6.12 -- Limitation on Certain
Restrictions on Subsidiaries EXHIBITS: Exhibit A -- Form of Borrowing Request
Exhibit B -- Form of Note Exhibit C -- Form of Interest Election Request Exhibit
D -- Form of Officer’s Certificate Exhibit E -- Commitment Reinstatement Request



--------------------------------------------------------------------------------



 
[a102hsbc007.jpg]
1 UNSECURED REVOLVING CREDIT AGREEMENT dated as of August 7, 2017 among VALIDUS
REINSURANCE, LTD., a reinsurance company organized under the laws of Bermuda
(“Validus Re” or the “Borrower”), VALIDUS HOLDINGS, LTD., a holding company
organized under the laws of Bermuda (the “Company”), and HSBC BANK USA, NATIONAL
ASSOCIATION (together with any assignee permitted under Section 10.04(b), the
“Lender”). Unless otherwise defined herein, all capitalized terms used herein
and defined in Section 1.01 are used herein as so defined. WHEREAS the Borrower
and the Company, as guarantor, have requested a liquidity facility for seasonal
use, for up to three non-continuous and non-consecutive commitment periods as
further provided for herein; WHEREAS Commitment Period 1 shall begin on the
Effective Date and shall terminate on December 31, 2017 (“Commitment Period 1”);
Commitment Period 2, if it shall occur, shall begin on July 1, 2018 and shall
terminate on December 31, 2018 (“Commitment Period 2”); and Commitment Period 3,
if it shall occur, shall begin on July 1, 2019 and shall terminate on December
31, 2019 (“Commitment Period 3”); WHEREAS Commitment Period 2 and Commitment
Period 3 shall only occur upon the mutual consent of the Borrower, the Company
and the Lender, as further provided for herein; WHEREAS, any Loans outstanding
will be required to be repaid on the last day of the Commitment Period then in
effect; WHEREAS, for any period during which a Commitment Period shall not be in
effect, the Lender shall have no obligation to provide any funding hereunder;
WHEREAS, the parties hereto hereby agree as follows: ARTICLE I Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below: “ABR”, when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Alternate Base
Rate. “Acquired Indebtedness” means Indebtedness of the Company or a Subsidiary
acquired pursuant to an acquisition not prohibited under this Agreement (or
Indebtedness assumed at the time of such acquisition of an asset securing such
Indebtedness); provided that such Indebtedness was not incurred in connection
with, or in anticipation or contemplation of, such acquisition. “Adjusted LIBO
Rate” means, with respect to any Eurodollar Borrowing for any Interest Period,
an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of
1%) equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate. “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Lender.



--------------------------------------------------------------------------------



 
[a102hsbc008.jpg]
2 “Affiliate” means, with respect to a specified Person at any date, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified as of
such date. “Agreement” means this Unsecured Revolving Credit Agreement, as
modified, supplemented, amended, restated (including any amendment and
restatement hereof), extended or renewed from time to time (including by any
Commitment Reinstatement Request). “Agreement Termination Date” shall mean the
date upon which the following conditions shall have occurred: (a) all
Commitments hereunder shall have expired or been permanently terminated or
reduced to zero, (b) all Loans and expense reimbursement and other amounts
hereunder shall have been paid in full (other than contingent indemnification
obligations for which no claim has been made) and (c) there shall be no further
ability for the Borrower, Company and the Lender to reinstate the Commitment for
an additional Commitment Period in accordance with the terms hereof. “Alternate
Base Rate” means, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the FRBNY Rate in effect on such day plus
½ of 1% and (c) the Adjusted LIBO Rate for a one month interest period in
Dollars on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that the Adjusted LIBO Rate for any
day shall be based on the LIBO Rate at approximately 11:00 a.m. London time on
such day, subject to the interest rate floors set forth therein. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the FRBNY Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the FRBNY Rate or the Adjusted LIBO Rate,
respectively. “Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices
Act of 1977, as amended, and laws, rules, and regulations of any other
jurisdiction that may be applicable to the Company or any of its Subsidiaries
from time to time concerning or relating to bribery or corruption. “Applicable
Insurance Regulatory Authority” means, when used with respect to any Regulated
Insurance Company, (x) the insurance department or similar administrative
authority or agency located in each state or jurisdiction (foreign or domestic)
in which such Regulated Insurance Company is domiciled or (y) to the extent
asserting regulatory jurisdiction over such Regulated Insurance Company, the
insurance department, authority or agency in each state or jurisdiction (foreign
or domestic) in which such Regulated Insurance Company is licensed, and shall
include any Federal or national insurance regulatory department, authority or
agency that may be created and that asserts insurance regulatory jurisdiction
over such Regulated Insurance Company. “Applicable Rate” means (a) for
Commitment Period 1, 1.00% per annum, and (b) for Commitment Period 2 and
Commitment Period 3, the amount set forth in the applicable Commitment
Reinstatement Request. “Approved Fund” has the meaning provided in Section
10.04(b). “Authorized Officer” means, as to any Person, the Chief Executive
Officer, the President, the Chief Operating Officer, any Vice President, the
Secretary, or the Chief Financial Officer or Finance Director of such Person or
any other officer of such Person duly authorized by such Person to act on behalf
of such Person hereunder. “Bankruptcy Code” has the meaning provided in Section
7.05.



--------------------------------------------------------------------------------



 
[a102hsbc009.jpg]
3 “Bermuda Companies Law” means the Companies Act 1981 of Bermuda and other
relevant Bermuda law. “Board” means the Board of Governors of the Federal
Reserve System of the United States of America. “Borrower” shall have the
meaning set forth in the preamble. “Borrowing” means Loans of the same Type
made, converted or continued on the same date and, in the case of Eurodollar
Loans, as to which a single Interest Period is in effect. “Borrowing Request”
means a request by the Borrower for a Borrowing in accordance with Section 2.03.
“Business Day” means (i) for all purposes other than as covered by clause (ii)
below, any day excluding Saturday, Sunday and any day which shall be in the City
of New York a legal holiday or a day on which banking institutions are
authorized by law or other governmental actions to close, and (ii) with respect
to all notices and determinations in connection with, and payments of principal
and interest on, Eurodollar Loans, any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in the
London interbank market. “Capital Lease Obligations” of any Person means the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP. “Capital Markets Product” means, as to any
Person, any security, commodity, derivative transaction or other financial or
similar product purchased, sold or entered into by such Person for the purpose
of a third-party undertaking or assuming one or more risks otherwise assumed by
such Person or entered into by such Person for the purpose of managing one or
more risks otherwise assumed by such Person or other agreements or arrangements
entered into by such Person designed to transfer credit risk from one party to
another, including (i) any structured insurance product, catastrophe bond, rate
swap transaction, swap option, basis swap, forward rate transaction, commodity
swap, commodity option, commodity hedge, equity or equity index swap, equity or
equity index option, bond option, interest rate option or hedge, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or swap transaction, credit protection transaction, credit swap, credit default
swap (including single default, single-name, basket and first-to-default swaps),
credit default option, equity default swap, total return swap, credit- linked
notes, credit spread transaction, repurchase transaction, reverse repurchase
transaction, buy/sellback transaction, securities lending transaction, weather
index transaction, emissions allowance transaction, or forward purchase or sale
of a security, commodity or other financial instrument or interest (including
any option with respect to any of these transactions), (ii) any transaction
which is a type of transaction that is similar to any transaction referred to in
clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets, (iii) any combination of the transactions
referred to in clauses (i) and (ii) above and (iv) any master agreement relating
to any of the transactions referred to in clauses (i), (ii) or (iii) above.
“Cash Equivalents” means, as to any Person, (i) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one



--------------------------------------------------------------------------------



 
[a102hsbc010.jpg]
4 year from the date of acquisition, (ii) time deposits and certificates of
deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any State thereof, the District of Columbia or any foreign jurisdiction
having, capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause (i)
above entered into with any bank meeting the qualifications specified in clause
(ii) above, (iv) commercial paper rated at least A-1 or the equivalent thereof
by S&P or P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than one year after the date of acquisition by such Person, and (v)
investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are comprised of securities of the types described in clauses (i) through (iv)
above. “Change in Law” means the occurrence, after the date of this Agreement
(or with respect to any assignee permitted under Section 10.04(b), the date on
which such assignment takes place), of any of the following: (a) the adoption or
taking effect of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority, or (c) the
making or issuance of any request, rules, guideline, requirement or directive
(whether or not having the force of law) by any Governmental Authority; provided
however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented. “Change of Control” means (a) the Borrower ceasing to be a
Wholly-Owned Subsidiary of the Company, (b) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934, as amended, and the
rules of the SEC thereunder as in effect on the date hereof) (other than any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock in the Company)
of Equity Interests representing more than 50% of either the aggregate ordinary
voting power or the aggregate equity value represented by the issued and
outstanding Equity Interests in the Company, or (c) the occupation at any time
of a majority of the seats (other than vacant seats) on the board of directors
of the Company by Persons who were not (i) directors of the Company on the date
of this Agreement, (ii) nominated or appointed by the board of directors of the
Company or (iii) approved by the board of directors of the Company as director
candidates prior to their election. “Charges” has the meaning provided in
Section 10.13. “Code” means the Internal Revenue Code of 1986, as amended from
time to time. “Collateral” has the meaning provided in the Five-Year Secured
Letter of Credit Facility. “Commitment” means $100,000,000 for any Commitment
Period, as the same may be reduced pursuant to Section 2.05. “Commitment
Expiration Date” means (a) with respect to Commitment Period 1, December 31,
2017, (b) with respect to Commitment Period 2, December 31, 2018, and (c) with
respect to Commitment Period 3, December 31, 2019, in each case unless sooner
terminated pursuant to the terms



--------------------------------------------------------------------------------



 
[a102hsbc011.jpg]
5 of this Agreement; provided that if any such date is not a Business Day, the
Commitment Expiration Date shall be the immediately preceding Business Day.
“Commitment Period” shall mean Commitment Period 1, Commitment Period 2, or
Commitment Period 3, as applicable. “Commitment Period 1” shall have the meaning
set forth in the recitals. “Commitment Period 2” shall have the meaning set
forth in the recitals. “Commitment Period 3” shall have the meaning set forth in
the recitals. “Commitment Reinstatement Request” means a request in the form of
Exhibit E. “Commitment Fee” has the meaning provided in Section 2.11(a).
“Communications” has the meaning assigned to such term in Section 10.01(d).
“Company” shall have the meaning set forth in the preamble. “Company Guaranty”
means the guaranty of the Company provided in Article IX. “Conditional
Termination Notice” has the meaning provided in Section 2.05(c). “Connection
Income Taxes” means Other Connection Taxes that are imposed on or measured by
net income (however denominated) or that are franchise Taxes or branch profits
Taxes. “Consolidated Indebtedness” means, as of any date of determination, all
Indebtedness described in clause (a) of the definition thereof plus any
Indebtedness for borrowed money of any other Person as to which the Company
and/or any of its Subsidiaries has created a guarantee or other contingent
obligation (but only to the extent of such guarantee or contingent obligation).
For the avoidance of doubt, “Consolidated Indebtedness” shall not include
obligations (contingent or otherwise) in respect of drawn letters of credit.
“Consolidated Net Worth” means, as of any date of determination, the Net Worth
of the Company and its Subsidiaries determined on a consolidated basis in
accordance with GAAP after appropriate deduction for any minority interests in
Subsidiaries including for the avoidance of doubt the aggregate principal amount
of all outstanding preferred (including without limitation trust preferred) or
preference securities or Hybrid Capital of the Company and its Subsidiaries,
provided that the aggregate outstanding amount of such preferred or preference
securities or Hybrid Capital of the Company and its Subsidiaries shall only be
included in Consolidated Net Worth to the extent such amount would be included
in a determination of the Net Worth of the Company and its Subsidiaries in
accordance with GAAP. “Consolidated Total Capital” means, as of any date of
determination, the sum of (i) Consolidated Indebtedness and (ii) Consolidated
Net Worth at such time. “Control” means, with respect to any Person, the
possession, directly or indirectly, of the power (i) to vote 10% or more of the
voting power of the securities having ordinary voting power for the election of
directors of such Person or (ii) to direct or cause the direction of the
management or policies of



--------------------------------------------------------------------------------



 
[a102hsbc012.jpg]
6 a Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
“Credit Documents” means this Agreement and any promissory notes executed in
connection herewith. “Credit Event” means the making of any Loan. “Default”
means any event or condition which constitutes an Event of Default or which upon
notice, lapse of time or both would, unless cured or waived, become an Event of
Default. “Dispositions” has the meaning provided in Section 6.02. “Dividends”
has the meaning provided in Section 6.08. “Dollars” or “$” refers to lawful
money of the United States of America. “DTC” means the Depository Trust Company.
“Effective Date” has the meaning provided in Section 4.01. “Electronic
Signature” means an electronic sound, symbol, or process attached to, or
associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record. “Eligible
Person” means and includes any commercial bank, insurance company, finance
company, financial institution, fund that invests in loans or any other
“accredited investor” (as defined in Regulation D of the Securities Act of 1933,
as amended), but in any event excluding the Company and its Subsidiaries.
“Environmental Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters. “Environmental Liability” means any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Company or any Subsidiary
directly or indirectly resulting from or based upon (a) its violation of any
Environmental Law, (b) its generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) its exposure to any
Hazardous Materials, (d) its release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing, but in each of (a) through (e) excluding
liabilities arising out of Capital Markets Products and insurance and
reinsurance contracts, agreements and arrangements in each case entered into in
the ordinary course of business and not for speculative purposes. “Equity
Interests” means, with respect to any Person, shares of capital stock of (or
other ownership or profit interests in) such Person, warrants, options or other
rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or



--------------------------------------------------------------------------------



 
[a102hsbc013.jpg]
7 profit interests in) such Person or warrants, rights or options for the
purchase or other acquisition from such Person of such shares (or such other
interests), and other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
authorized or otherwise existing on any date of determination; provided that
“Equity Interests” shall not include Indebtedness for borrowed money which is
convertible into Equity Interests. “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time and the regulations
promulgated and rulings issued thereunder. Section references to ERISA are to
ERISA, as in effect at the date of this Agreement and any subsequent provisions
of ERISA, amendatory thereof, supplemental thereto or substituted therefor.
“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Code) as the Company or any of its Subsidiaries or is under common
control (within the meaning of Section 414(c) of the Code) with the Company or
any of its Subsidiaries. “Eurodollar”, when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Adjusted LIBO
Rate. “Event of Default” has the meaning provided in Article VII. “Excluded
Taxes” means, with respect to the Lender or any other recipient of any payment
to be made by or on account of any obligation of any Loan Party hereunder or
under any of the other Credit Documents, (a) Taxes imposed on (or measured by)
its net income or net profits (however denominated), franchise Taxes and branch
profits Taxes, in each case, (i) imposed by any jurisdiction (or political
subdivision thereof) in or under the laws of which such recipient is organized
or in which its principal office is located or, in the case of the Lender, in
which its applicable lending office is located, or (ii) that are Other
Connection Taxes, (b) in the case of a Foreign Lender (other than an assignee
pursuant to a request by such Loan Party under Section 2.14(b)), any withholding
Tax that is imposed by the United States of America or Bermuda on amounts
payable to or for the account of such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from such Loan Party with respect to such withholding
Tax pursuant to Section 2.12(a), (c) Taxes attributable to such recipient’s
failure to comply with Section 2.13(e) and (d) any U.S. Federal withholding
Taxes imposed under FATCA. “FATCA” means Sections 1471 through 1474 of the Code,
as of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code. “Federal
Funds Effective Rate” means, for any day, the rate calculated by the FRBNY based
on such day’s federal funds transactions by depository institutions (as
determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate. “Financial Officer” means the chief
financial officer, principal accounting officer, treasurer or controller of the
Company.



--------------------------------------------------------------------------------



 
[a102hsbc014.jpg]
8 “Fitch” means Fitch Ratings, Inc. “Five-Year Secured Letter of Credit
Facility” means the $300,000,000 five-year secured letter of credit facility
among the Company, Validus Re, various Designated Subsidiary Loan Parties
identified therein, JPMorgan Chase Bank, N.A., as administrative agent, and one
or more lenders entered into on December 9, 2015, including the related
collateral and security documents and other instruments and agreements executed
in connection therewith, and amendments, renewals, replacements, refinancings
and restatements to any of the foregoing (provided that the principal amount
thereof shall not exceed $300,000,000 or, if increased in accordance with its
terms, $400,000,000, plus reasonable refinancing costs, fees and expenses); and
any modifications, amendments, restatements, waivers, extensions, renewals,
replacements or refinancings thereof; provided that any such modifications,
amendments, waivers, extensions, renewals, replacements or refinancings be on
terms which, when taken together as a whole, are not adverse in any material
respect to the interests of the Lender, as compared to those contained in the
Five-Year Secured Letter of Credit Facility as of the date hereof. “Five-Year
Unsecured Revolving Credit and Letter of Credit Facility” means the $85,000,000
five-year unsecured revolving credit and letter of credit facility among the
Company, Validus Re, various Designated Subsidiary Loan Parties identified
therein, JPMorgan Chase Bank, N.A., as administrative agent, and one or more
lenders entered into on December 9, 2015, including the related collateral and
security documents and other instruments and agreements executed in connection
therewith, and amendments, renewals, replacements, refinancings and restatements
to any of the foregoing (provided that the principal amount thereof shall not
exceed $85,000,000 or, if increased in accordance with its terms, $150,000,000,
plus reasonable refinancing costs, fees and expenses); and any modifications,
amendments, restatements, waivers, extensions, renewals, replacements or
refinancings thereof; provided that any such modifications, amendments, waivers,
extensions, renewals, replacements or refinancings be on terms which, when taken
together as a whole, are not adverse in any material respect to the interests of
the Lender, as compared to those contained in the Five-Year Unsecured Revolving
Credit and Letter of Credit Facility as of the date hereof. “Foreign Pension
Plan” means any plan, fund (including any superannuation fund) or other similar
program established or maintained outside the United States of America by the
Company or any one or more of its Subsidiaries primarily for the benefit of
employees of the Company or such Subsidiaries residing outside the United States
of America, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code. “FRBNY” means the Federal Reserve Bank of New
York. “FRBNY Rate” means, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day; provided that if both such rates are not so published for
any day that is a Business Day, the term “FRBNY Rate” means the rate quoted for
such day for a federal funds transaction at 11:00 a.m., New York City time, on
such day received by the Lender from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. “Fronting Arrangement” means an agreement or other arrangement
by a Regulated Insurance Company pursuant to which an insurer or insurers agree
to issue insurance policies at the request or on behalf of such Regulated
Insurance Company and such Regulated Insurance Company assumes the obligations
in respect thereof pursuant a Reinsurance Agreement or otherwise.



--------------------------------------------------------------------------------



 
[a102hsbc015.jpg]
9 “GAAP” means generally accepted accounting principles in the United States of
America. “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government. “Guarantee” of or by any Person (the “guarantor”) means any
obligation guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase or lease property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (d) otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof; provided, however, that the term Guarantee
shall not include (x) endorsements of instruments for deposit or collection in
the ordinary course of business and (y) obligations of any Regulated Insurance
Company under Insurance Contracts, Reinsurance Agreements, Fronting Arrangements
or Retrocession Agreements (including any Liens with respect thereto). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith. “Guaranteed Obligations”
means all obligations (including obligations which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code or other applicable similar laws,
would become due), liabilities and indebtedness owing by each Loan Party to the
Lender under this Agreement (including indemnities, fees and interest thereon
(including, in each case, any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for in the respective documentation, whether or not such interest is allowed in
any such proceeding)), whether now existing or hereafter incurred under, arising
out of or in connection with this Agreement and the due performance and
compliance by each Loan Party with all of the terms, conditions and agreements
contained in this Agreement applicable to such Loan Party. “Hazardous Materials”
means all explosive or radioactive substances or wastes and all hazardous or
toxic substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law. “Hybrid
Capital” means any security that affords equity benefit to the issuer thereof
(under the procedures and guidelines of the S&P) by having ongoing payment
requirements that are more flexible than interest payments associated with
conventional indebtedness for borrowed money and by being contractually
subordinated to such indebtedness. For the avoidance of doubt, the Company’s
Junior Subordinated Deferrable Debentures constitute Hybrid Capital. “Impacted
Interest Period” has the meaning assigned to such term in the definition of
“LIBO Rate”.



--------------------------------------------------------------------------------



 
[a102hsbc016.jpg]
10 “Indebtedness” of any Person means, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
ordinary course trade accounts payable deferred compensation and any purchase
price adjustment, earnout, contingent payment or deferred payment of a similar
nature incurred in connection with an acquisition), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, provided that the amount of Indebtedness of such Person shall be
the lesser of (i) the fair market value of such property at such date of
determination (determined in good faith by the Company) and (ii) the amount of
such Indebtedness of such other Person, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations (or to the extent netting is permitted under the applicable
agreement governing such Capital Markets Products and such netting is limited
with respect to the counterparty or counterparties of such agreement, all net
termination obligations) of such Person under transactions in Capital Markets
Products and (i) all reimbursement obligations of such Person in respect of
letters of credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; provided that, Indebtedness shall not include any preferred
(including without limitation trust preferred) or preference securities or
Hybrid Capital, in each case issued by the Company, to the extent such preferred
or preference securities or Hybrid Capital would be treated as equity issued by
the Company under the applicable procedures and guidelines of S&P as of the date
hereof. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. For the avoidance of doubt, Indebtedness shall not include (v) current
trade payables (including current payables under insurance contracts and current
reinsurance payables) and accrued expenses, in each case arising in the ordinary
course of business, (w) obligations and Guarantees of Regulated Insurance
Companies with respect to Policies, (x) obligations and Guarantees with respect
to products underwritten by Regulated Insurance Companies in the ordinary course
of business, including insurance and reinsurance policies, annuities,
performance and surety bonds, assumptions of liabilities and any related
contingent obligations and (y) Reinsurance Agreements and Fronting Arrangements
and Guarantees thereof entered into by any Regulated Insurance Company in the
ordinary course of business. “Indemnified Taxes” means Taxes, other than
Excluded Taxes and Other Taxes, imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under this Agreement.
“Indemnitee” has the meaning provided in Section 10.03(b). “Index Rating” means
(i) with respect to S&P, the Company’s Counterparty Credit Rating, (ii) with
respect to Moody’s, the Company’s Long-term Issuer Rating and (iii) with respect
to Fitch, the Company’s Long-term Issuer Credit Rating. “Ineligible Institution”
has the meaning assigned to such term in Section 10.04(b). “Information” has the
meaning provided in Section 10.12. “Insurance Business” means one or more
aspects of the business of selling, issuing or underwriting insurance or
reinsurance and other businesses reasonably related thereto.



--------------------------------------------------------------------------------



 
[a102hsbc017.jpg]
11 “Insurance Contract” means any insurance contract or policy issued by a
Regulated Insurance Company but shall not include any Reinsurance Agreement,
Fronting Arrangement or Retrocession Agreement. “Insurance Licenses” means the
material licenses (including licenses or certificates of authority from
Applicable Insurance Regulatory Authorities), permits or authorizations to
transact insurance and reinsurance business held by any Regulated Insurance
Company. “Interest Election Request” has the meaning provided in Section
2.06(b). “Interest Payment Date” means (a) with respect to any ABR Loan, the
last day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months
duration been applicable to such Borrowing. “Interest Period” means, with
respect to any Eurodollar Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as the Company may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Eurodollar Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing. “Interpolated Rate” means, at any time, for any Interest Period,
the rate per annum determined by the Lender (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and (b)
the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen Rate
is available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time. “IPC” means Validus Amalgamation Subsidiary,
Ltd., a company organized under the laws of Bermuda and successor by
amalgamation to IPC Holdings, Ltd. “IPC Facility” means the letters of credit
master agreement between IPCRe Limited and Citibank N.A., providing for letters
of credit and any modifications, amendments, restatements, waivers, extensions,
renewals, replacements or refinancings thereof; provided that any such
modifications, amendments, waivers, extensions, renewals, replacements or
refinancings be on terms which, when taken together as a whole, are not adverse
in any material respect to the interests of the Lender, as compared to those
contained in the IPC Facility as of the date hereof. “IPCRe Limited” means IPCRe
Limited, a company organized under the laws of Bermuda.



--------------------------------------------------------------------------------



 
[a102hsbc018.jpg]
12 “Junior Subordinated Deferrable Debentures” mean the Company’s Junior
Subordinated Deferrable Interest Debentures due 2036 issued under the Junior
Subordinated Indenture dated as of June 15, 2006 between the Company and
JPMorgan Chase Bank, National Association, as Trustee, as the same has been and
may be amended from time to time, and any substantially similarly structured
security issued by the Company or any of its Subsidiaries, including for the
avoidance of doubt the Company’s Junior Subordinated Deferrable Interest
Debentures due 2037 issued under the Junior Subordinated Indenture dated June
21, 2007 between the Company and Wilmington Trust Company, as Trustee, Flagstone
Reinsurance Holdings Limited's (now Flagstone) Junior Subordinated Deferrable
Interest Notes due 2036 issued under the Junior Subordinated Indenture dated
August 23, 2006 between Flagstone Reinsurance Holdings Limited and JPMorgan
Chase Bank, National Association, as Trustee, Flagstone Reinsurance Holdings
Limited's (now Flagstone) Junior Subordinated Deferrable Interest Notes due 2037
issued under the Junior Subordinated Indenture dated September 20, 2007 between
Flagstone Reinsurance Holdings Limited and The Bank of New York Trust Company,
National Association, as Trustee, and Flagstone Finance S.A.'s Junior
Subordinated Deferrable Interest Notes due 2037 issued under the Junior
Subordinated Indenture dated June 8, 2007 between Flagstone Finance S.A. and
Wilmington Trust Company, as Trustee, each as the same may be amended from time
to time. “Legal Requirements” means all applicable laws, rules and regulations
and interpretations thereof made by any governmental body or regulatory
authority (including any Applicable Insurance Regulatory Authority) having
jurisdiction over the Company or a Subsidiary. “Lender” has the meaning provided
in the first paragraph of this Agreement. “Leverage Ratio” means the ratio of
(i) Consolidated Indebtedness to (ii) Consolidated Total Capital. “LIBO Rate”
means, with respect to any Eurodollar Borrowing for any applicable Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Lender from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period; provided that,
if the LIBOR Screen Rate shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement; provided, further, that if a LIBOR
Screen Rate shall not be available at such time for such Interest Period (the
“Impacted Interest Period”), then the LIBO Rate for such Interest Period shall
be the Interpolated Rate; provided, that, if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. It is understood and agreed that all of the terms and conditions of
this definition of “LIBO Rate” shall be subject to Section 2.14. “Lien” means,
with respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
hypothecation, encumbrance, charge or security interest in, on or of such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities. “Loan” has the meaning
provided in Section 2.01(a).



--------------------------------------------------------------------------------



 
[a102hsbc019.jpg]
13 “Loan Parties” means the Company and the Borrower. “Margin Stock” has the
meaning provided in Regulation U. “Material Adverse Effect” means any material
adverse condition or any material adverse change in or affecting (x) the
business, operations, assets, liabilities or financial condition of the Company
and its Subsidiaries, taken as a whole, or (y) the rights and remedies of the
Lender or the ability of the Company and each other Loan Party, taken as a
whole, to perform their respective obligations to the Lender under this
Agreement. “Maximum Rate” has the meaning provided in Section 10.13. “Minimum
Consolidated Net Worth Amount” means, at any time, an amount which initially
shall be equal to $2,789,131,000 and which amount shall be increased as follows:
(i) immediately following the last day of each fiscal quarter (commencing with
the fiscal quarter ended September 30, 2017) by an amount (if positive) equal to
25% of the Net Income for such fiscal quarter and (ii) by 50% of the aggregate
increases in the consolidated shareholders’ equity of the Company during such
fiscal quarter by reason of the issuance and sale of common Equity Interests of
the Company, including upon any conversion of debt securities of the Company
into such Equity Interests. “Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means any multiemployer plan as defined in Section
4001(a)(3) of ERISA, which is maintained or contributed to by (or to which there
is an obligation to contribute of) the Company, any of its Subsidiaries or any
ERISA Affiliate, and each such plan for the five year period immediately
following the latest date on which the Company, such Subsidiary or such ERISA
Affiliate contributed to or had an obligation to contribute to such plan. “Net
Income” shall mean, for any period, an amount equal to the net income of the
Company and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP) for such period. “Net Worth” means, as to any Person, the sum of its
capital stock (including its preferred stock), capital in excess of par or
stated value of shares of its capital stock (including its preferred stock),
retained earnings and any other account which, in accordance with GAAP,
constitutes stockholders equity, but excluding (i) any treasury stock and (ii)
the amount of the effects of Financial Accounting Statement No. 115 (which
amount is shown on the Company’s December 31, 2014 balance sheet under the
caption “Accumulated other comprehensive income” and which, after adoption of
Financial Accounting Statements Nos. 157 and 159 will be measured as the
difference between investments carried at estimated fair value and investments
carried at amortized cost). “OFAC” means the Office of Foreign Assets Control of
the U.S. Department of the Treasury. “Other Connection Taxes” means, with
respect to the Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any of the other
Credit Documents, Taxes imposed as a result of a present or former connection
between such Person and the jurisdiction imposing such Tax (other than
connections arising from such Person having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced



--------------------------------------------------------------------------------



 
[a102hsbc020.jpg]
14 this Agreement, or sold or assigned any Loan or an interest in any obligation
of any Loan Party under this Agreement). “Other Taxes” means any and all present
or future stamp, registration, court or documentary taxes or any other similar
excise or property taxes, charges or similar levies arising from any payment
made hereunder or from the execution, delivery or enforcement of, or performance
under, or otherwise in connection with this Agreement other than any Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.17). “Overnight Bank Funding Rate” means,
for any day, the rate comprised of both overnight federal funds and overnight
eurodollar borrowings by U.S.-managed banking offices of depository institutions
(as such composite rate shall be determined by the FRBNY as set forth on its
public website from time to time) and published on the next succeeding Business
Day by the FRBNY as an overnight bank funding rate (from and after such date as
the FRBNY shall commence to publish such composite rate). “Participant” has the
meaning provided in Section 10.04(c). “Participant Register” has the meaning
provided in Section 10.04(c). “Patriot Act” has the meaning provided in Section
10.14. “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
“Permitted Subsidiary Indebtedness” means: (a) Indebtedness of any Subsidiary of
the Company under this Agreement or existing on the date hereof and listed on
Schedule 3.14 and extensions, renewals and replacements of any such
Indebtedness, provided that such extending, renewal or replacement Indebtedness
(i) shall not be Indebtedness of an obligor that was not an obligor with respect
to the Indebtedness being extended, renewed or replaced, (ii) shall not be in a
principal amount that exceeds the principal amount of the Indebtedness being
extended, renewed or replaced (plus any accrued but unpaid interest and
redemption premium payable by the terms of such Indebtedness thereon and
reasonable refinancing or renewal fees, costs and expenses), (iii) shall not
have an earlier maturity date or shorter weighted average life than the
Indebtedness being extended, renewed or replaced and (iv) shall be subordinated
to the Indebtedness incurred hereunder on terms (if any) at least as favorable
to the Lender as the Indebtedness being extended, renewed or replaced; (b)
Indebtedness of any Subsidiary of the Company incurred in the ordinary course of
business in connection with any Capital Markets Product that are not entered
into for speculative purposes; (c) Indebtedness owed by Subsidiaries of the
Company to the Company or any of its Subsidiaries; (d) Indebtedness of any
Subsidiary of the Company incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed by any Subsidiary of the Company in connection with
the acquisition of any such assets or secured by a Lien on any such assets prior
to the acquisition thereof, provided that (i) such Indebtedness is incurred
prior to or within 90 days after such acquisition or the



--------------------------------------------------------------------------------



 
[a102hsbc021.jpg]
15 completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (d) shall not exceed
$10,000,000 at any time outstanding; (e) Indebtedness of any Subsidiary of the
Company in respect of letters of credit issued to reinsurance cedents, or to
lessors of real property in lieu of security deposits in connection with leases
of any Subsidiary of the Company, in each case in the ordinary course of
business; (f) Indebtedness of any Subsidiary of the Company incurred in the
ordinary course of business in connection with workers’ compensation claims,
self-insurance obligations, unemployment insurance or other forms of
governmental insurance or benefits and pursuant to letters of credit or other
security arrangements entered into in connection with such insurance or benefit;
and (g) Indebtedness of any Loan Party under the Five-Year Secured Letter of
Credit Facility or the Five-Year Unsecured Revolving Credit and Letter of Credit
Facility; (h) Indebtedness representing installment insurance premiums owing by
the Company or any Subsidiary in the ordinary course of business in respect of
the liability insurance, casualty insurance or business interruption insurance
maintained by the Company or any Subsidiary, in each case in respect of their
properties and assets (but excluding, for the avoidance of doubt, any insurance
or reinsurance provided or obtained by the Company or any Subsidiary in
connection with performing its Insurance Business or managing risk in respect
thereof); (i) Acquired Indebtedness of Subsidiaries in an aggregate principal
amount not exceeding $250,000,000 at any time outstanding; (j) without
duplication, additional Indebtedness of Subsidiaries of the Company not
otherwise permitted under clauses (a) through (i) of this definition which, when
added to the aggregate amount of all Liens (other than with respect to
Indebtedness incurred pursuant to this clause (j)) incurred by the Company
pursuant to Section 6.03(w), shall not exceed at any time outstanding 10% of
Consolidated Net Worth at the time of incurrence of any new Indebtedness under
this clause (j); provided that immediately after giving effect (including pro
forma effect) to the incurrence of any Indebtedness pursuant to this clause (j),
no Event of Default shall have occurred and be continuing; (k) Indebtedness
arising from Guarantees made by any Subsidiary of the Company of the type
described in the definition hereof; (l) Indebtedness of any Subsidiary including
the Borrower in connection with the Junior Subordinated Deferrable Debentures,
including the sale, assignment or transfer of such Indebtedness among
Subsidiaries including the Borrower; and (m) Indebtedness of Validus Holdings
(UK) plc created in connection with its acquisition of Validus Reinsurance
(Switzerland) Ltd. “Person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity. “Plan” means any pension plan as defined
in Section 3(2) of ERISA and subject to Title IV of ERISA, which is maintained
or contributed to by (or to which there is an obligation to contribute of) the
Company or any of its Subsidiaries or any of their ERISA Affiliates, and each
such plan for the five year period immediately following the latest date on
which the Company, any of its



--------------------------------------------------------------------------------



 
[a102hsbc022.jpg]
16 Subsidiaries or any of their ERISA Affiliates maintained, contributed to or
had an obligation to contribute to such plan. “Policies” means all insurance
policies, annuity contracts, guaranteed interest contracts and funding
agreements (including riders to any such policies or contracts, certificates
issued with respect to group life insurance or annuity contracts and any
contracts issued in connection with retirement plans or arrangements) and
assumption certificates issued or to be issued (or filed pending current review
by applicable Governmental Authorities) by any Regulated Insurance Company and
any coinsurance agreements entered into or to be entered into by any Regulated
Insurance Company. “Preferred Securities” means any preferred Equity Interests
(or capital stock) of any Person that has preferential rights with respect to
dividends or redemptions or upon liquidation or dissolution of such Person over
shares of common Equity Interests (or capital stock) of any other class of such
Person. “Prime Rate” means the rate of interest per annum publicly announced
from time to time by the Lender, as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
“Private Act” means separate legislation enacted in Bermuda with the intention
that such legislation apply specifically to any Loan Party, in whole or in part.
“Protected Cell Company” means a Subsidiary that has created segregated accounts
pursuant to the provisions of the Segregated Account Companies Act 2000 of
Bermuda. “Register” has the meaning provided in Section 10.04(b). “Regulated
Insurance Company” means any Subsidiary of the Company, whether now owned or
hereafter acquired, that is authorized or admitted to carry on or transact
Insurance Business in any jurisdiction (foreign or domestic) and is regulated by
any Applicable Insurance Regulatory Authority. “Regulation D” means Regulation D
of the Board as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements. “Regulation T” means
Regulation T of the Board as from time to time in effect and any successor to
all or a portion thereof establishing margin requirements. “Regulation U” means
Regulation U of the Board as from time to time in effect and any successor to
all or a portion thereof establishing margin requirements. “Regulation X” means
Regulation X of the Board as from time to time in effect and any successor to
all or a portion thereof establishing margin requirements. “Reinsurance
Agreement” means any agreement, contract, treaty, certificate or other
arrangement whereby any Regulated Insurance Company agrees to transfer, cede or
retrocede to another insurer or reinsurer all or part of the liability assumed
or assets held by such Regulated Insurance Company under a policy or policies of
insurance issued by such Regulated Insurance Company or under a reinsurance
agreement assumed by such Regulated Insurance Company.



--------------------------------------------------------------------------------



 
[a102hsbc023.jpg]
17 “Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates. “Restricted Margin Stock”
means Margin Stock owned by the Company or any of its Subsidiaries the value of
which (determined as required under clause 2(i) of the definition of “Indirectly
Secured” set forth in Regulation U) represents not more than 33% of the
aggregate value (determined as required under clause (2)(i) of the definition of
“Indirectly Secured” set forth in Regulation U), on a consolidated basis, of the
property and assets of the Company and its Subsidiaries (excluding any Margin
Stock) that is subject to the provisions of Sections 6.02 and 6.03.
“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaires under another Retrocession Agreement. “S&P” means Standard &
Poor’s Ratings Services, a Standard & Poor’s Financial Services LLC business.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria). “Sanctioned
Person” means, at any time, (a) any Person listed in any Sanctions-related list
of designated Persons maintained by OFAC, the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom or other relevant and applicable sanctions authority, (b) any
Person located, organized or resident in a Sanctioned Country or (c) any Person
owned 50% or more or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b). “Sanctions” means all economic or financial
sanctions or trade embargoes imposed, administered or enforced from time to time
by (a) the U.S. government, including those administered by OFAC or the U.S.
Department of State or (b) the United Nations Security Council, the European
Union, Her Majesty’s Treasury of the United Kingdom or other relevant and
applicable sanctions authority. “SAP” means, with respect to any Regulated
Insurance Company, the statutory accounting principles and accounting procedures
and practices prescribed or permitted by the Applicable Insurance Regulatory
Authority of the state or jurisdiction in which such Regulated Insurance Company
is domiciled; it being understood and agreed that determinations in accordance
with SAP for purposes of Article VII, including defined terms as used therein,
are subject (to the extent provided therein) to Section 1.04. “SEC” means the
Securities and Exchange Commission or any successor thereto. “Service of Process
Agent” means CT Corporation Systems, 111 Eighth Avenue, New York, New York
10011. “Significant Insurance Subsidiary” means a Regulated Insurance Company
which is also a Significant Subsidiary. “Significant Subsidiary” means (a) the
Borrower (b) Talbot Holdings Ltd. and (c) each other Subsidiary of the Company
that either (i) as of the end of the most recently completed fiscal year of



--------------------------------------------------------------------------------



 
[a102hsbc024.jpg]
18 the Company for which audited financial statements are available, has assets
that exceed 10% of the total consolidated assets of the Company and all of its
Subsidiaries as of the last day of such period or (ii) for the most recently
completed fiscal year of the Company for which audited financial statements are
available, has revenues that exceed 10% of the consolidated revenue of the
Company and all of its Subsidiaries for such period; provided that, if at any
time the aggregate amount of the total consolidated assets of the Company and
all of its Subsidiaries or the consolidated revenue of the Company and all of
its Subsidiaries attributable to Subsidiaries that are not Significant
Subsidiaries exceeds fifteen percent (15%) of the total consolidated assets of
the Company and all of its Subsidiaries as of the end of any such fiscal year or
fifteen percent (15%) of the consolidated revenue of the Company and all of its
Subsidiaries for any such fiscal quarter, the Company (or, in the event the
Company has failed to do so within ten days, the Lender) shall designate
sufficient Subsidiaries as “Significant Subsidiaries” to eliminate such excess,
and such designated Subsidiaries shall for all purposes of this Agreement
constitute Significant Subsidiaries. “Solvent” means, with respect to any Person
on a particular date, that on such date (a) the amount of the “present fair
saleable value” of each of the business and assets of such Person will, as of
such date, exceed the amount of all “liabilities of such Person, contingent or
otherwise”, as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (b) the present fair saleable value of each of the
business and assets of such Person is greater than the amount that will be
required to be paid on or in respect of the probable “liability” on the existing
debts and other “liabilities contingent or otherwise” of such Person, (c) the
assets of such Person do not constitute unreasonably small capital for such
Person to carry out its business as now conducted and as proposed to be
conducted including the capital needs of such Person, taking into account the
particular capital requirements of the business conducted by such Person and
projected capital requirements and capital availability thereof, (d) such Person
does not intend to incur debts beyond their ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be received by
such Person, and of amounts to be payable on or in respect of debt of such
Person) and (e) such Person does not believe that final judgments against such
Person in actions for money damages presently pending will be rendered at a time
when, or in an amount such that, they will be unable to satisfy any such
judgments promptly in accordance with their terms (taking into account the
maximum reasonable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered) and such Person
believes that its cash flow, after taking into account all other anticipated
uses of the cash of such Person (including the payments on or in respect of debt
referred to in paragraph (d) of this definition), will at all times be
sufficient to pay all such judgments promptly in accordance with their terms.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (A) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or (B)
right to an equitable remedy for breach of performance if such breach gives rise
to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured. “Statutory Reserve Rate” means a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the Lender is
subject for Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute Eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to the Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.



--------------------------------------------------------------------------------



 
[a102hsbc025.jpg]
19 “Statutory Statements” means, with respect to any Regulated Insurance Company
for any fiscal year, the annual or quarterly financial statements of such
Regulated Insurance Company as required to be filed with the Insurance
Regulatory Authority of its jurisdiction of domicile and in accordance with the
laws of such jurisdiction, together with all exhibits, schedules, certificates
and actuarial opinions required to be filed or delivered therewith. “Subsidiary”
means any subsidiary of the Company. “subsidiary” means, with respect to any
Person (the “parent”) at any date, any corporation, limited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests representing more than 50% of the equity or ordinary voting power or,
in the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, controlled or held by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent. “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, fees, assessments, fees, assessments, charges or
withholdings imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto. “Transaction” means the
execution, delivery and performance by each Loan Party of this Agreement and the
borrowing of Loans by the Borrower and the use of proceeds thereof, in each
case, on and after the Effective Date. “Type”, when used in reference to any
Loan or Borrowing, refers to whether the rate of interest on such Loan, or on
the Loans comprising such Borrowing, is determined by reference to the Adjusted
LIBO Rate or the Alternate Base Rate. “Unrestricted Margin Stock” means any
Margin Stock owned by the Company or any of its Subsidiaries which is not
Restricted Margin Stock. “Upfront Fee” means (a) for Commitment Period 1, a
fully-earned, non-refundable fee of $50,000 which the Company agrees to pay to
the Lender for its own account on or by the Effective Date, and (b) for
Commitment Period 2 and Commitment Period 3 the amount, if any, set forth in the
applicable Commitment Reinstatement Request. “U.S. Person” means any Person that
is a “United States Person” as defined in Section 7701(a)(30) of the Code.
“Validus Re” means Validus Reinsurance, Ltd., a company organized under the Laws
of Bermuda. “Wholly-Owned Subsidiary” of any Person means any subsidiary of such
Person to the extent all of the capital stock or other ownership interests in
such subsidiary, other than directors’ or nominees’ qualifying shares, is owned
directly or indirectly by such Person. SECTION 1.02. Classification of Loans and
Borrowings. For purposes of this Agreement, Loans may be classified and referred
to by Type (e.g., a “Eurodollar Loan” or an “ABR



--------------------------------------------------------------------------------



 
[a102hsbc026.jpg]
20 Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing” or an “ABR Borrowing”). SECTION 1.03. Terms Generally.
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders and
decrees, of all Governmental Authorities. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. SECTION 1.04. Accounting Terms; GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP or SAP, as the case may be, as in effect
from time to time; provided that, if the Company notifies the Lender that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or SAP or in the application
thereof on the operation of such provision, regardless of whether any such
notice is given before or after such change in GAAP or SAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP or SAP as
in effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance with Section 10.02. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein to calculate
compliance with Sections 6.10 and 6.11 shall be construed, and all computations
of amounts and ratios referred to herein shall be made (i) without giving effect
to any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Consolidated Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Consolidated Indebtedness
in a reduced or bifurcated manner as described therein, and such Indebtedness
shall at all times be valued at the full stated principal amount thereof.



--------------------------------------------------------------------------------



 
[a102hsbc027.jpg]
21 ARTICLE II Loans SECTION 2.01. Loans. Subject to and upon the terms and
conditions herein set forth, the Lender agrees, at any time and from time to
time during any Commitment Period, to make a loan or loans (each, a “Loan” and,
collectively, the “Loans”) to the Borrower, which Loans (i) may be made and
maintained only in Dollars; (ii) may be repaid and reborrowed in accordance with
the provisions hereof; (iii) except as hereinafter provided, may, at the option
of the Borrower, be incurred and maintained as, and/or converted into, ABR Loans
or Eurodollar Loans, provided that all Loans made as part of the same Borrowing
shall, unless otherwise specified herein, consist of Loans of the same Type; and
(iv) shall not be made (and shall not be required to be made) by the Lender if
the making of same would cause the aggregate Loans (after giving effect to the
use of the proceeds thereof on the date of the incurrence thereof to repay any
amounts theretofore outstanding pursuant to this Agreement) to exceed the
Commitment as then in effect. SECTION 2.02. Loans and Borrowings. (a) Subject to
Section 2.14, each Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith. (b) At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate principal amount of not less than $5,000,000.
At the time that each ABR Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000; provided that a Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Commitment. Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of ten Eurodollar Borrowings outstanding. (c)
Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the applicable
Commitment Expiration Date. SECTION 2.03. Requests for Borrowings. To request a
Borrowing, the Borrower shall notify the Lender of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of the proposed Borrowing and (b) in
the case of an ABR Borrowing, not later than 11:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by delivery or facsimile or
electronic mail to the Lender of a Borrowing Request in the form of Exhibit A or
such other form reasonably acceptable to the Lender appropriately completed and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02: (i) the
aggregate principal amount of the requested Borrowing; (ii) the date of such
Borrowing, which shall be a Business Day; (iii) whether such Borrowing is to be
an ABR Borrowing or a Eurodollar Borrowing; (iv) in the case of a Eurodollar
Borrowing, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period”; and



--------------------------------------------------------------------------------



 
[a102hsbc028.jpg]
22 (v) the location and number of the Borrower’s account to which funds are to
be disbursed. If no election as to the Type of Borrowing of Loans is specified,
then such Borrowing of Loans shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
SECTION 2.04. Funding of Borrowings. The Lender shall make each Loan available
to the Borrower by wire transfer of immediately available funds not later than
1:00 p.m., New York City time, to the account of the Borrower designated by it
in the applicable Borrowing Request. SECTION 2.05. Termination and Reduction of
Commitments. (a) Unless previously terminated, the Commitment shall terminate on
the applicable Commitment Expiration Date. (b) The Company may, without premium
or penalty (but subject to break funding payments required by Section 2.15), at
any time terminate, or from time to time reduce, the Commitment; provided that
each reduction of the Commitment shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. (c) The Company shall
notify the Lender of any election to terminate or reduce the Commitment under
paragraph (b) of this Section 2.05 at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Each notice delivered by the Company pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Commitment may state that such notice is conditioned upon the effectiveness of
other credit facilities or other alternative financing or other transactions
specified therein, in which case such notice may be revoked without penalty
prior to the specified time if such condition is not satisfied (each such notice
a “Conditional Termination Notice”). Any termination or reduction of the
Commitment shall be permanent. SECTION 2.06. Interest Elections. (a) Each
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.06. Subject to the other provisions
of this Section 2.06, the Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be considered a separate Borrowing. (b) To make an election pursuant to
this Section (an “Interest Election Request”), the Borrower shall notify the
Lender of such election by telephone by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by delivery or facsimile or electronic mail to
the Lender of an Interest Election Request in the form of Exhibit C, or such
other form reasonably acceptable to the Lender, and signed by the Borrower. (c)
Each Interest Election Request shall specify the following information in
compliance with Section 2.02:



--------------------------------------------------------------------------------



 
[a102hsbc029.jpg]
23 (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing); (ii) the effective date of the
election made pursuant to such Interest Election Request, which shall be a
Business Day; (iii) whether the resulting Borrowing is to be an ABR Borrowing or
a Eurodollar Borrowing; and (iv) if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term Interest Period. If any such Interest Election Request requests a
Eurodollar Borrowing but does not specify an Interest Period, then the Company
shall be deemed to have selected an Interest Period of one month’s duration. (d)
If the Borrower fails to deliver a timely Interest Election Request with respect
to a Eurodollar Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding anything to the contrary contained in this Agreement, if an
Event of Default is in existence, then, so long as an Event of Default is in
existence (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto. SECTION 2.07. Voluntary Prepayment of Loans. (a) The Borrower shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, without premium or penalty, except as provided in Section
2.15, subject to prior notice in accordance with paragraph (b) of this Section.
(b) The Borrower shall notify the Lender by telephone (confirmed by facsimile or
electronic mail) of any prepayment by the Borrower hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the Borrowing or Borrowings which are to be prepaid
and the principal amount of each Borrowing or portion thereof to be prepaid.
Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.10. SECTION 2.08. Mandatory
Prepayments. (a) If on any date the aggregate Loans exceed the Commitment as
then in effect, the Borrower shall prepay on such date the principal amount of
outstanding Loans in amount equal to the lesser of (x) the amount of any such
excess and (y) the principal amount of all outstanding Loans at such time.



--------------------------------------------------------------------------------



 
[a102hsbc030.jpg]
24 (b) If the Five-Year Unsecured Revolving Credit and Letter of Credit Facility
is terminated at any time, the Borrower shall prepay the principal amount of all
outstanding Loans plus accrued but unpaid Interest at such time and the
Commitments hereunder shall be automatically terminated. SECTION 2.09. Repayment
of Loans; Evidence of Debt. (a) The Borrower hereby unconditionally promises to
pay to the Lender the then unpaid principal amount of all Loans on the
Commitment Expiration Date then in effect for the applicable Commitment Period.
(b) The Lender shall maintain accounts in which it shall record (i) the amount
of each Loan made hereunder, the Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to the Lender hereunder and (iii) the
amount of any sum received by the Lender hereunder. (c) The entries made in the
accounts maintained pursuant to paragraph (b) of this Section shall be prima
facie evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of the Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement. (d) The Lender may
request by written notice to the Borrower that Loans made by the Lender be
evidenced by a promissory note (which may be executed by facsimile). In such
event, the Borrower shall prepare, execute and deliver to the Lender a
promissory note payable to the order of the Lender and in the form of Exhibit B
or such other form reasonably acceptable to the Lender. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns). SECTION 2.10. Interest. (a) The ABR Loans shall bear
interest at the Alternate Base Rate plus the Applicable Rate with respect to ABR
Loans. The Eurodollar Loans shall bear interest at the Adjusted LIBO Rate for
the Interest Period in effect for such Loan plus the Applicable Rate with
respect to Eurodollar Loans. (b) [Intentionally Omitted.] (c) Notwithstanding
the foregoing, if any principal of or interest on any Loan or any fee or other
amount payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section 2.10 or
(ii) in the case of any other amount, 2% plus the rate applicable to ABR Loans
as provided in paragraph (a) of this Section 2.10. Accrued interest on each Loan
shall be payable in arrears on each Interest Payment Date for such Loan and on
the Commitment Expiration Date; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the Commitment Expiration Date), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and



--------------------------------------------------------------------------------



 
[a102hsbc031.jpg]
25 (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion. (d) All interest hereunder
shall be computed on the basis of a year of 360 days, except that interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate or Adjusted LIBO Rate shall be
determined by the Lender, and such determination shall be conclusive absent
manifest error. SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Lender
a commitment fee (the “Commitment Fee”), which shall accrue at 0.10% on the
daily amount of the unutilized Commitment of the Lender during the period from
and including the first day of each Commitment Period to but excluding the
Commitment Expiration Date for the applicable Commitment Period. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the applicable Commitment Expiration
Date, commencing on the first such date to occur after the date hereof. All
Commitment Fees shall be computed on the basis of a year of 365 days (or 366
days in a leap year) and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). (b) The Borrower agrees to
pay to the Lender (a) the Upfront Fee relating to Commitment Period 1 on the
Effective Date, and (b) the Upfront Fee for Commitment Period 2 and Commitment
Period 3 on or prior to the first day of Commitment Period 2 or Commitment
Period 3, as the case may be. Each such fee shall be fully-earned on the date
paid and non-refundable. (c) All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Lender as set forth above.
Fees paid shall not be refundable under any circumstances. SECTION 2.12.
Payments Generally. Each Loan Party shall make each payment required to be made
by it hereunder (whether of principal, interest, fees or of amounts payable
under Section 2.13, 2.16 or otherwise) prior to 12:00 noon (or, in the case of
any prepayment or repayment in full of all outstanding Loans, 2:00 p.m.), New
York City time, on the date when due, in immediately available funds, without
set-off or counterclaim in Dollars. Any amounts received after such time on any
date may, in the discretion of the Lender, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Lender at its offices at 452 Fifth
Avenue, New York, New York. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. SECTION
2.13. Taxes. (i) Any and all payments by or on account of any obligation of any
Loan Party under any Credit Document shall be made free and clear of and without
deduction for any Taxes except as required by applicable law. If any applicable
law (as determined in the good faith discretion of the applicable withholding
agent) requires the withholding or deduction of any Tax from any such payment,
then (i) if such Tax is an Indemnified Tax or Other Tax, the sum payable by the
applicable Loan Party shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Lender receives an amount equal to the sum it would have
received had no such withholding or deductions been made, (ii) the applicable
withholding agent shall make such withholding or deductions and (iii) the
applicable withholding agent



--------------------------------------------------------------------------------



 
[a102hsbc032.jpg]
26 shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with applicable law. (a) In addition, the
applicable Loan Party shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law. (b) Each Loan Party severally (and
not jointly) agrees to indemnify the Lender within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid or payable by such recipient and any
penalties, interest and reasonable out-of-pocket expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability (with reasonable
detail) delivered to any Loan Party by the Lender shall be conclusive absent
manifest error. (c) As soon as reasonably practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Lender the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Lender. (d) Without limiting the generality of
the foregoing, and to the extent not previously delivered pursuant the Five Year
Unsecured Revolving Credit and Letter of Credit Facility, the Lender shall
deliver to such Loan Party executed originals of IRS Form W-9 certifying that
the Lender is exempt from U.S. federal backup withholding tax. (e) If the Lender
determines, in its sole discretion exercised in good faith, that it is entitled
to claim or receive a refund from a Governmental Authority in respect of
Indemnified Taxes or Other Taxes paid by any Loan Party pursuant to this Section
2.13, the Lender shall promptly notify such Loan Party of the availability of
such refund claim and, if the Lender determines, in its sole discretion
exercised in good faith, that making a claim for refund will not have an adverse
effect on its Taxes or business operations, shall, within 60 days after receipt
of a request by such Loan Party and at the Company’s expense, make a claim to
such Governmental Authority for such refund. If the Lender determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by any Loan Party or with respect to
which such Loan Party has paid additional amounts pursuant to this Section 2.13,
it shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.13 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Lender incurred in
obtaining such refund and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that such
Loan Party, upon the request of the Lender, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Lender in the event the Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.13(e) in no event will the Lender be
required to pay any amount to an indemnifying party pursuant to this Section
2.13(e) the payment of which would place the Lender in a less favorable net
after-Tax position than it would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section shall not be construed to
require the Lender to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to such Loan Party or any
other Person.



--------------------------------------------------------------------------------



 
[a102hsbc033.jpg]
27 (f) [Reserved]. (g) If a payment made to the Lender under this Agreement or
any Credit Document would be subject to U.S. Federal withholding Tax imposed by
FATCA if the Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), the Lender shall deliver to the applicable Loan
Party at the time or times prescribed by law and at such time or times
reasonably requested by the Loan Party such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Loan Party as may
be necessary for the Loan Party to comply with their obligations under FATCA and
to determine that the Lender has complied with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.13(g), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement. (h) For purposes of this Section 2.13,
the term “applicable law” includes FATCA. SECTION 2.14. Alternate Rate of
Interest. If prior to the commencement of any Interest Period for a Eurodollar
Borrowing the Lender reasonably determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period, then the
Lender shall give notice thereof to the Company by telephone (followed by
written or facsimile notice) or facsimile or in writing as promptly as
practicable thereafter and, until the Lender notifies the Company that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted. SECTION 2.15. Break Funding Payments. In
the event of (a) the payment of any principal of any Eurodollar Loan other than
on the last day of an Interest Period applicable thereto (including as a result
of a mandatory prepayment under Section 2.08 or the occurrence of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by any Loan Party pursuant to Section 2.17, then, in any such event, the
Borrower shall compensate the Lender for the loss, cost and expense attributable
to such event. In the case of a Eurodollar Loan, such loss, cost or expense to
the Lender shall be deemed to include an amount determined by the Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which the Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurodollar market. A certificate of the Lender setting forth in
reasonable detail any amount or amounts that the Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay the Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.



--------------------------------------------------------------------------------



 
[a102hsbc034.jpg]
28 SECTION 2.16. Increased Costs. If a Change in Law shall (i) impose, modify or
make applicable any reserve, deposit, capital adequacy, liquidity or similar
requirement (including any insurance charge or other assessment) against credit
extended by, such Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate), or (ii) impose on such Lender or the London interbank
market any other conditions directly or indirectly affecting this Agreement, any
Loans made by such Lender, or (iii) subject the Lender to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, (C) Connection Income Taxes, and (D) Other Taxes)
on its loans, loan principal, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; and the
result of any of the foregoing is to (A) increase the cost to the Lender of
making or maintaining any Loan (or of maintaining its obligation to make any
such Loan), (B) reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or otherwise) or (C) reduce the
rate of return on its capital with respect to the Loans to a level below that
which such Lender would have achieved but for such Change in Law (and taking
into consideration such Lender’s policies with respect to capital adequacy and
liquidity (or those of its holding company), as generally applied), then, upon
written demand to the applicable Loan Party by the Lender such Loan Party shall
pay to such Lender such additional amount or amounts as will compensate the
Lender for such increased cost or reduction. A certificate submitted to the
applicable Loan Party by the Lender (with a copy to the Administrative Agent),
setting forth (i) the basis, in reasonable detail, for the determination of such
additional amount or amounts necessary to compensate the Lender as aforesaid and
(ii) the basis, in reasonable detail, for the computation of such amount or
amounts, which shall be consistently applied shall be final and conclusive and
binding on the applicable Loan Party absent manifest error, although the failure
to deliver any such certificate shall not release or diminish such Loan Party’s
obligations to pay additional amounts pursuant to this Section 2.16 upon
subsequent receipt of such certificate. Notwithstanding the foregoing, no Loan
Party shall be required to compensate the Lender pursuant to this Section 2.16
for any increased costs or reductions incurred more than 180 days prior to the
date that the Lender notifies the Loan Party of the applicable Change in Law;
provided that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. SECTION 2.17.
Mitigation Obligations. If the Lender requests compensation pursuant to Section
2.16, or if any Loan Party is required to pay any additional amount to the
Lender or any Governmental Authority for the account of the Lender pursuant to
Section 2.13 or 2.16, then the Lender shall use reasonable efforts to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of the Lender, such assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.13 or 2.16, as the
case may be, in the future and (ii) would not subject the Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to the
Lender. Each Loan Party hereby jointly and severally agrees to pay all
reasonable costs and expenses incurred by the Lender in connection with any such
assignment. ARTICLE III Representations and Warranties Each Loan Party, in each
case, on behalf of itself and its respective Subsidiaries represents and
warrants to the Lender that: SECTION 3.01. Corporate Status. Each Loan Party and
each Significant Subsidiary of the Company (i) is a duly organized and validly
existing corporation or business trust or other entity in good standing under
the laws of the jurisdiction of its organization and has the corporate or other
organizational power and authority to own its property and assets and to
transact the business in which it



--------------------------------------------------------------------------------



 
[a102hsbc035.jpg]
29 is engaged and presently proposes to engage, and (ii) has been duly qualified
and is authorized to do business and is in good standing in all jurisdictions
where it is required to be so qualified, except, in the case of this clause
(ii), where the failure to be so qualified, authorized or in good standing,
either individually or in the aggregate, has not had, and would not reasonably
be expected to have, a Material Adverse Effect. SECTION 3.02. Corporate Power
and Authority. Each Loan Party has the corporate power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Agreement. Each Loan Party has duly executed and delivered
this Agreement and this Agreement constitutes the legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms, except to the extent that enforceability thereof may be limited
by applicable bankruptcy, insolvency, moratorium or similar laws affecting
creditors’ rights generally and general principles of equity regardless of
whether enforcement is sought in a proceeding in equity or at law. SECTION 3.03.
No Contravention of Agreements or Organizational Documents. Neither the
execution, delivery and performance by any Loan Party of this Agreement nor
compliance with the terms and provisions hereof, nor the consummation of the
transactions contemplated herein, (i) will contravene any applicable provision
of any law, statute, rule, regulation, order, writ, injunction or decree of any
court or governmental instrumentality, (ii) will conflict or be inconsistent
with or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of the Company or any of its Subsidiaries pursuant to the
terms of, any indenture, mortgage, deed of trust, loan agreement, credit
agreement or any other material instrument to which the Company or any of its
Subsidiaries is a party or by which it or any of its property or assets are
bound or to which it may be subject or (iii) will violate any provision of the
certificate of incorporation, by-laws or other organizational documents of the
Company or any of its Subsidiaries, except to the extent that, in the case of
each of the immediately preceding clauses (i) and (ii), would reasonably be
expected to have a Material Adverse Effect. SECTION 3.04. Litigation and
Environmental Matters. There are no actions, suits or proceedings pending or, to
the best knowledge of the Company or any of its Significant Subsidiaries,
threatened involving the Company or any of its Subsidiaries (including with
respect to this Agreement) that, either individually or in the aggregate, have
had, or would reasonably be expected to have, a Material Adverse Effect. Except
for any matters that, either individually or in the aggregate, have not had, and
would not reasonably be expected to have, a Material Adverse Effect, neither the
Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability. SECTION 3.05. Use of Proceeds; Margin Regulations. (a) All proceeds
of the Loans shall be utilized for the general corporate (including
acquisitions) and working capital purposes of the Borrower (which, for the
avoidance of doubt, includes making payments and/or reimbursements with respect
to the Five-Year Secured Letter of Credit Facility and/or the Five-Year
Unsecured Revolving Credit and Letter of Credit Facility); (b) Neither the
making of any Loan hereunder nor the use of the proceeds thereof will violate or
be inconsistent with the provisions of Regulation T, U or X and, to the extent
such use entails a violation of the provisions of Regulations T, U or X, no part
of the proceeds of any Loan will be used to purchase or carry any Margin Stock
or to extend credit for the purpose of purchasing or carrying any Margin Stock.



--------------------------------------------------------------------------------



 
[a102hsbc036.jpg]
30 SECTION 3.06. Approvals. Any (a) order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any foreign or domestic governmental or public body or authority,
or any subdivision thereof, which is required to authorize or is required or (b)
third party approval, permit or license required to be obtained, in each case in
connection with (i) the Transaction or (ii) the legality, validity, binding
effect or enforceability of this Agreement, has been obtained and is in full
force and effect. SECTION 3.07. Investment Company Act. No Loan Party is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended. SECTION
3.08. True and Complete Disclosure; Projections and Assumptions. All factual
information (taken as a whole) heretofore or contemporaneously furnished by the
Company or any of its Subsidiaries to the Lender (including all information
contained in this Agreement) for purposes of or in connection with this
Agreement or any transaction contemplated herein is, and all other factual
information (taken as a whole with all other such information theretofore or
contemporaneously furnished) hereafter furnished by any such Persons to the
Lender will be, true and accurate in all material respects on the date as of
which such information is dated and not incomplete by omitting to state any
material fact necessary to make such information (taken as a whole with all
other such information theretofore or contemporaneously furnished) not
materially misleading at such time in light of the circumstances under which
such information was provided; provided that with respect to projections, the
Company or the applicable Loan Party represents only that the projections
contained in such materials are based on good faith estimates and assumptions
believed by the Company to be reasonable and attainable at the time made, it
being recognized by the Lender that such projections as to future events are not
to be viewed as facts and are subject to significant uncertainties and
contingencies many of which are beyond the Company’s control and that actual
results during the period or periods covered by any such projections may
materially differ from the projected results. SECTION 3.09. Financial Condition.
(a) The Company has heretofore furnished to the Lender its consolidated balance
sheet and consolidated statements of operations and comprehensive income (loss),
shareholders’ equity and cash flows (i) as of and for the fiscal year ended
December 31, 2016 reported on by PricewaterhouseCoopers LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended March 31, 2017 certified by its chief financial officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above. (b) Since December
31, 2016, nothing has occurred, either individually or in the aggregate, which
has resulted in, or would reasonably be expected to result in, any material
adverse condition or any material adverse change in or affecting (i) the
business, operations, assets, liabilities or financial condition of the Company
and its Subsidiaries, taken as a whole, or (ii) the rights and remedies of the
Lender or the ability of the Company and each other Loan Party, taken as a
whole, to perform their respective obligations to the Lender under this
Agreement. SECTION 3.10. Tax Returns and Payments. Except where the failure to
do so would not reasonably be expected, individually or in aggregate, to have a
Material Adverse Effect, the Company and its Subsidiaries (i) have timely filed
or caused to be timely filed with the appropriate taxing authority (taking into
account any applicable extension within which to file) all income and other tax
returns (including any statements, forms and reports), domestic and foreign,
required to be filed by the Company or any of its Subsidiaries, and (ii) have
timely paid, collected or remitted or caused to have timely paid,



--------------------------------------------------------------------------------



 
[a102hsbc037.jpg]
31 collected or remitted all taxes payable by them which have become due and
assessments which have become due, except for those contested in good faith and
adequately disclosed and for which adequate reserves have been established in
accordance with GAAP. To the best knowledge of the Company and its Subsidiaries,
there is no action, suit, proceeding, investigation, audit or claim now pending,
or proposed or threatened in writing, by any taxing authority regarding any
income taxes or any other taxes relating to the Company or any of its
Subsidiaries, which, either individually or in the aggregate, has had, or would
reasonably be expected to have, a Material Adverse Effect. To the best knowledge
of the Company and its Subsidiaries, no tax Liens have been filed and no claims
are pending, or proposed or threatened in writing, with respect to any taxes,
fees or other charges for any taxable period, except for Liens permitted under
Section 6.03 and claims which, either individually or in the aggregate, have not
had, and would not reasonably be expected to have, a Material Adverse Effect.
SECTION 3.11. Compliance with ERISA. (i) Except as, either individually or in
the aggregate, has not had, and would not reasonably be expected to have, a
Material Adverse Effect, the Company and its Subsidiaries and their ERISA
Affiliates (i) have fulfilled their respective obligations under the minimum
funding standards of ERISA and the Code with respect to each Plan and are in
compliance with the applicable provisions of ERISA and the Code, and (ii) have
not incurred any liability to the PBGC or any Plan or Multiemployer Plan (other
than PBGC premiums and employer contributions due but not delinquent in the
ordinary course of business). (b) Except as, either individually or in the
aggregate, has not had, and would not reasonably be expected to have, a Material
Adverse Effect, (i) each Foreign Pension Plan has been maintained in compliance
with its terms and with the requirements of any and all applicable laws,
statutes, rules, regulations and orders and has been maintained, where required,
in good standing with applicable regulatory authorities, (ii) all contributions
required to be made with respect to a Foreign Pension Plan have been timely
made, (iii) neither the Company nor any of its Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan and (iv) the present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Pension Plan that is
required to be funded, determined as of the end of the Company’s most recently
ended fiscal year on the basis of actuarial assumptions, each of which is
reasonable, did not exceed the current value of the assets of such Foreign
Pension Plan allocable to such benefit liabilities. SECTION 3.12. Subsidiaries.
(a) Set forth on Schedule 3.12 is a complete and correct list of all of the
Subsidiaries of the Company as of the Effective Date, together with, for each
such Subsidiary, (i) the jurisdiction of organization of such Subsidiary, (ii)
each Person holding direct ownership interests in such Subsidiary, (iii) the
percentage ownership of such Subsidiary represented by such ownership interests
and (iv) specifying if such Subsidiary is a Significant Subsidiary. Except as
disclosed on Schedule 3.12, as of the Effective Date, each of the Company and
its Subsidiaries owns, free and clear of Liens, and has the unencumbered right
to vote, all outstanding ownership interests in each Person shown to be held by
it on Schedule 3.12. (b) As of the Effective Date, there are no restrictions on
the Company or any of its Significant Subsidiaries which prohibit or otherwise
restrict the transfer of cash or other assets from any Subsidiary of the Company
to the Company, other than (i) prohibitions or restrictions existing under or by
reason of this Agreement, (ii) prohibitions or restrictions existing under or by
reason of Legal Requirements, (iii) prohibitions and restrictions permitted by
Section 6.12 and (iv) other prohibitions or restrictions which, either
individually or in the aggregate, have not had, and would not reasonably be
expected to have, a Material Adverse Effect. SECTION 3.13. Capitalization. As of
the Effective Date, none of the Company’s Significant Subsidiaries has
outstanding any securities convertible into or exchangeable for its capital



--------------------------------------------------------------------------------



 
[a102hsbc038.jpg]
32 stock or outstanding any rights to subscribe for or to purchase, or any
options for the purchase of, or any agreements providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims of any
character relating to, its capital stock except for options, warrants and grants
outstanding in the aggregate amounts set forth on Schedule 3.13. SECTION 3.14.
Indebtedness. The Company and its Significant Subsidiaries do not have any
Indebtedness for borrowed money on the Effective Date other than the
Indebtedness listed on Schedule 3.14 or set forth on the balance sheet referred
to in Section 3.09(a). SECTION 3.15. Compliance with Statutes and Agreements.
(a) The Company and each of its Significant Subsidiaries is in compliance with
all applicable statutes, regulations, rules and orders of, and all applicable
restrictions imposed by, and has filed or otherwise provided all material
reports, data, registrations, filings, applications and other information
required to be filed with or otherwise provided to, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including compliance with all applicable Environmental Laws),
except where (i) the failure to comply or file or otherwise provide, either
individually or in the aggregate, has not had, and would not reasonably be
expected to have, a Material Adverse Effect or (ii) such statutes, regulations,
rules and orders are being contested in good faith by appropriate proceedings
diligently conducted. All required regulatory approvals are in full force and
effect on the date hereof, except where the failure of such approvals to be in
full force and effect, either individually or in the aggregate, has not had, and
would not reasonably be expected to have, a Material Adverse Effect. (b) The
Company and each of its Significant Subsidiaries is in compliance with all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, either individually or in the aggregate, has
not had, and would not reasonably be expected to have, a Material Adverse
Effect. SECTION 3.16. Insurance Licenses. There is (i) no Insurance License that
is the subject of a proceeding for suspension, revocation or limitation or any
similar proceedings, (ii) no sustainable basis for such a suspension, revocation
or limitation, and (iii) no such suspension, revocation or limitation threatened
by any Applicable Insurance Regulatory Authority, that, in each instance under
(i), (ii) and (iii) above and either individually or in the aggregate, has had,
or would reasonably be expected to have, a Material Adverse Effect. SECTION
3.17. Insurance Business. All insurance policies issued by any Significant
Insurance Subsidiary are, to the extent required under applicable law, on forms
approved by the insurance regulatory authorities of the jurisdiction where
issued or have been filed with and not objected to by such authorities within
the period provided for objection, except for those forms with respect to which
a failure to obtain such approval or make such a filing without it being
objected to, either individually or in the aggregate, has not had, and would not
reasonably be expected to have, a Material Adverse Effect. SECTION 3.18.
Properties; Liens; and Insurance. (a) The Company and its Significant
Subsidiaries have good title to, or valid leasehold interests in, all real and
personal property material to the businesses of the Company and its Significant
Subsidiaries, taken as a whole. There exists no Lien (including any Lien arising
out of any attachment, judgment or execution) of any kind, on, in or with
respect to any of the property of the Company or any of its Significant
Subsidiaries, in each case except as expressly permitted by Section 6.03. (b)
The Company and its Significant Subsidiaries own, or are licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to the businesses of the Company and its Significant Subsidiaries,
taken as a whole, and the use thereof by the Company or



--------------------------------------------------------------------------------



 
[a102hsbc039.jpg]
33 such Significant Subsidiary does not infringe upon the rights of any other
Person, except for any such infringements that, either individually or in the
aggregate, have not had, and would not reasonably be expected to have, a
Material Adverse Effect. (c) As of the Effective Date, all premiums in respect
of each material insurance policy maintained by the Company and its Significant
Subsidiaries have been paid. The Company and each other Loan Party believes that
the insurance maintained by or on behalf of the Company and its Significant
Subsidiaries is in at least such amounts and against at least such risks as are
usually insured against in the same general area by companies of established
repute engaged in the same or similar businesses. SECTION 3.19. Solvency. On the
Effective Date and upon the occurrence of each Credit Event, both before and
after giving effect thereto, the Company and its Subsidiaries, taken as a whole,
are Solvent. SECTION 3.20. Anti-Corruption Laws and Sanctions. The Company has
implemented and maintains in effect policies and procedures reasonably designed
to promote compliance in all material respects by the Company, its Subsidiaries
and their respective directors, officers and employees with Anti-Corruption Laws
and applicable Sanctions, and the Company, its Subsidiaries and to the knowledge
of the Company, their respective officers, directors and employees, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and, in the case of any Loan Party is not knowingly engaged in any
activity that could reasonably be expected to result in such Loan Party being
designated as a Sanctioned Person. None of (a) the Company, any Subsidiary or to
the knowledge of the Company or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Company, any
agent of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing, use of proceeds or other Transactions will
violate any Anti-Corruption Law or applicable Sanctions. ARTICLE IV Conditions
SECTION 4.01. Commitment Period 1. The obligations of the Lender to make Loans
during Commitment Period 1 in accordance with the terms hereof shall not become
effective until the date (the “Effective Date”) on which each of the following
conditions is satisfied (or waived in accordance with Section 10.02): (a) On or
prior to the Effective Date, (i) each Loan Party and the Lender shall have
signed a copy hereof (whether the same or different copies) and shall have
delivered the same to the Lender in accordance with Section 10.01(a); and (ii)
there shall have been delivered to the Lender, if requested pursuant to Section
2.09(e), the appropriate promissory note, executed by the Borrower, in the
amount, maturity and as otherwise provided herein. (b) On the Effective Date,
the Lender shall have received (i) an opinion, in form and substance reasonably
satisfactory to the Lender, addressed to the Lender and dated the Effective
Date, from Skadden, Arps, Slate, Meagher & Flom LLP, special New York counsel to
the Loan Parties and (ii) an opinion, in form and substance reasonably
satisfactory to the Lender, addressed to the Lender and dated the Effective
Date, from Appleby (Bermuda) Limited, special Bermuda counsel to the Loan
Parties.



--------------------------------------------------------------------------------



 
[a102hsbc040.jpg]
34 (c) (i) On the Effective Date, the Lender shall have received, from each Loan
Party, a certificate, dated the Effective Date, signed by an Authorized Officer
of such Loan Party, and attested to by the Secretary or any Assistant Secretary
of such Loan Party, in the form of Exhibit D hereto with appropriate insertions
and deletions, together with (x) copies of its certificate of incorporation,
by-laws or other organizational documents and (y) the resolutions of the board
of directors of such Loan Party relating to this Agreement which shall be
satisfactory to the Lender; (ii) On or prior to the Effective Date, all
corporate and legal proceedings and all instruments and agreements in connection
with the transactions contemplated by this Agreement shall be reasonably
satisfactory in form and substance to the Lender, and the Lender shall have
received all information and copies of all certificates, documents and papers,
including certificates of existence or good standing certificates, as
applicable, and any other records of corporate proceedings and governmental
approvals, if any, which the Lender reasonably may have requested in connection
therewith, such documents and papers where appropriate to be certified by proper
corporate or governmental authorities. (d) The Lender shall have received
evidence reasonably satisfactory to it that since December 31, 2016, nothing
shall have occurred or become known to the Lender which, either individually or
in the aggregate, has had, or would reasonably be expected to have, a Material
Adverse Effect. (e) The Lender shall have received evidence reasonably
satisfactory to it that on the Effective Date, no actions, suits or proceedings
by any entity (private or governmental) shall be pending against the Company or
any of its Significant Subsidiaries (i) with respect to this Agreement or the
Transaction or (ii) which, either individually or in the aggregate, has had, or
would reasonably be expected to have, a Material Adverse Effect. (f) The Lender
shall have received evidence reasonably satisfactory to it that on the Effective
Date, all governmental and third party approvals, permits and licenses required
to be obtained in connection with the Transaction on or prior to the Effective
Date shall have been obtained and remain in full force and effect. (g) The
Lender shall have received evidence reasonably satisfactory to it that on the
Effective Date, the Company and its Significant Subsidiaries shall have no
outstanding preferred stock or Hybrid Capital or Indebtedness for borrowed money
except preferred stock or Hybrid Capital or Indebtedness set forth on Schedule
3.14 or set forth on the balance sheet referred to in Section 3.09(a). (h) The
Lender shall have received evidence reasonably satisfactory to it that on the
Effective Date, there shall exist no Default or Event of Default, and all
representations and warranties made by each Loan Party contained herein shall be
true and correct in all material respects (or, in the case of any representation
or warranty qualified by materiality or Material Adverse Effect, in all
respects) (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date). (i) The
Lender shall have received evidence reasonably satisfactory to it that on the
Effective Date, each Significant Insurance Subsidiary (other than Talbot 2002
Underwriting Capital Ltd., AlphaCat Reinsurance Ltd. and Validus Holdings (UK)
Plc shall have an A.M. Best financial strength rating of at least “A-”. (j) On
the Effective Date, the Company shall have paid the Lender all fees, including
the Upfront Fee, reasonable out-of-pocket expenses (including legal fees and
expenses) and



--------------------------------------------------------------------------------



 
[a102hsbc041.jpg]
35 other compensation, in each case, to the extent invoiced and due and payable
on or prior to the Effective Date. (k) On the Effective Date, the Lender shall
have received a letter from the Service of Process Agent, presently located at
111 Eighth Avenue, New York, New York, 10011, indicating its consent to its
appointment by Loan Party as their agent to receive service of process as
specified in this Agreement is in full force and effect and applies to this
Agreement in all respects. The Lender shall notify the Loan Parties of the
Effective Date, and such notice shall be conclusive and binding. SECTION 4.02.
Commitment Period 2. The obligation of the Lender to make Loans during
Commitment Period 2 in accordance with the terms hereof shall not become
effective until the date on which each of the following conditions are
satisfied: (a) The obligation of the Lender to make Loans during Commitment
Period 1 shall have permanently terminated, along with all Loans and other
amounts arising under or in connection with Commitment Period 1 other than
contingent indemnification obligations for which no claim has been made. (b) At
least 60 days prior to July 1, 2018, the Borrower and Guarantor shall request
that the Lender reinstate the commitments under the Agreement for Commitment
Period 2, by providing a Commitment Reinstatement Request in the form of Exhibit
E. (c) Within 30 days after receipt of such request by the Lender, the Lender,
in its sole discretion, shall have consented to such request by countersigning
the Commitment Reinstatement Request and delivering a copy thereof to the
Borrower and Guarantor. (d) Any amounts required to be paid by the Borrower
pursuant to any Commitment Reinstatement Request shall have been paid to the
Lender. (e) The Lender shall have received (i) an opinion, in form and substance
reasonably satisfactory to the Lender, addressed to the Lender, from special New
York counsel to the Loan Parties and (ii) an opinion, in form and substance
reasonably satisfactory to the Lender, addressed to the Lender, from special
Bermuda counsel to the Loan Parties. SECTION 4.03. Commitment Period 3. The
obligation of the Lender to make Loans during Commitment Period 3 in accordance
with the terms hereof shall not become effective until the date on which each of
the following conditions are satisfied: (a) The obligation of the Lender to make
Loans during Commitment Period 2 shall have permanently terminated, along with
all Loans and other amounts arising under or in connection with Commencement
Period 2 other than contingent indemnification obligations for which no claim
has been made. (b) At least 60 days prior to July 1, 2019, the Borrower and
Guarantor shall request that the Lender reinstate the commitments under the
Agreement for Commitment Period 3, by providing a Commitment Reinstatement
Request in the form of Exhibit E.



--------------------------------------------------------------------------------



 
[a102hsbc042.jpg]
36 (c) Within 30 days after receipt of such request by the Lender, the Lender,
in its sole discretion, shall have consented to such request by countersigning
the Commitment Reinstatement Request and delivering a copy thereof to the
Borrower and Guarantor. (d) Any amounts required to be paid by the Borrower
pursuant to any Commitment Reinstatement Request shall have been paid to the
Lender. (e) The Lender shall have received (i) an opinion, in form and substance
reasonably satisfactory to the Lender, addressed to the Lender, from special New
York counsel to the Loan Parties and (ii) an opinion, in form and substance
reasonably satisfactory to the Lender, addressed to the Lender, from special
Bermuda counsel to the Loan Parties. SECTION 4.04. Each Borrowing. The
obligation of the Lender to make each Loan is subject, at the time of, and after
giving effect to, each such Credit Event, to the satisfaction of the following
conditions: (a) The Effective Date shall have occurred, and a Commitment Period
shall be in effect; (b) (i) There shall exist no Default or Event of Default and
(ii) all representations and warranties (excluding those set forth in Section
3.09(b)) contained herein shall be true and correct in all material respects
(or, in the case of any representation or warranty qualified by materiality or
Material Adverse Effect, in all respects) with the same effect as though such
representations and warranties had been made on the date of such Credit Event
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date); and (c) The Lender shall
have received a Borrowing Request meeting the requirements of Section 2.03 with
respect to each incurrence of Loans. Each occurrence of a Credit Event shall be
deemed to constitute a representation and warranty by the Borrower and the
Company on the date thereof as to the matters specified in paragraph (b) of this
Section 4.04. ARTICLE V Affirmative Covenants Until the Agreement Termination
Date each Loan Party covenants and agrees with the Lender that: SECTION 5.01.
Information Covenants. The Company will furnish to the Lender: (a) Annual
Financial Statements. (i) As soon as available and in any event within 90 days
after the close of each fiscal year of the Company, the consolidated balance
sheet of the Company and its Subsidiaries as at the end of such fiscal year and
the related consolidated statements of income, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries for such fiscal year, setting
forth in comparative form the consolidated figures for the previous fiscal year,
all in reasonable detail and accompanied by a report thereon of
PricewaterhouseCoopers LLP or another independent registered public accounting
firm of recognized national standing selected by



--------------------------------------------------------------------------------



 
[a102hsbc043.jpg]
37 the Company (without a “going concern” or like qualification and without any
qualification or exception as to the scope of such audit), which report shall
state that such consolidated financial statements present fairly in all material
respects the consolidated financial position of the Company and its Subsidiaries
as at the dates indicated and their consolidated results of operations and cash
flows for the periods indicated in conformity with GAAP and that the audit by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards. The Company
shall be deemed to have delivered the same to the Lender if the Company files
the same with the SEC via EDGAR and notifies the Lender of such filing. (ii) As
soon as available and in any event within 90 days after the close of each fiscal
year of the Borrower, the unaudited consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year and the related unaudited
consolidated statements of income, changes in shareholders’ equity and cash
flows of the Borrower and its Subsidiaries for such fiscal year, setting forth
in comparative form the consolidated figures for the previous fiscal year, all
in reasonable detail and certified by the chief financial officer of the
Borrower as presenting fairly in all material respects, in accordance with GAAP,
the information contained therein, subject to changes resulting from normal
year-end audit adjustments and the absence of full footnote disclosure. The
Company shall be deemed to have delivered the same to the Lender if the Company
files the same with the SEC via EDGAR and notifies the Lender of such filing.
(b) Quarterly Financial Statements. (i) As soon as available and in any event
within 60 days after the close of each of the first three quarterly accounting
periods in each fiscal year of the Company, unaudited consolidated balance
sheets of the Company and its Subsidiaries as at the end of such period and the
related unaudited consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries for such period and
(in the case of the second and third quarterly periods) for the period from the
beginning of the current fiscal year to the end of such quarterly period,
setting forth in each case in comparative form the consolidated figures for the
corresponding periods of the previous fiscal year, all in reasonable detail and
certified by the chief financial officer of the Company as presenting fairly in
all material respects, in accordance with GAAP, the information contained
therein, subject to changes resulting from normal year-end audit adjustments and
the absence of full footnote disclosure. The Company shall be deemed to have
delivered the same to the Lender if the Company files the same with the SEC via
EDGAR and notifies the Lender of such filing. (ii) As soon as available and in
any event within 60 days after the close of each of the first three quarterly
accounting periods in each fiscal year of Borrower, unaudited consolidated
balance sheets of the Borrower and its Subsidiaries as at the end of such period
and the related unaudited consolidated statements of income, changes in
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such period and (in the case of the second and third quarterly periods) for the
period from the beginning of the current fiscal year to the end of such
quarterly period, setting forth in each case in comparative form the
consolidated figures for the corresponding periods of the previous fiscal year,
all in reasonable detail and certified by the chief financial officer of the
Borrower as presenting fairly in all material respects, in accordance with GAAP,
the information contained therein, subject to changes resulting from normal
year-end audit adjustments and the absence of full footnote disclosure. The
Company shall be deemed to have delivered the same to the Lender if the Company
files the same with the SEC via EDGAR and notifies the Lender of such filing.



--------------------------------------------------------------------------------



 
[a102hsbc044.jpg]
38 (c) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 5.01(a) and 5.01(b), a certificate of a
Financial Officer of the Company (i) certifying that no Default or Event of
Default has occurred or, if any Default or Event of Default has occurred,
specifying the nature and extent thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with the provisions of Sections 6.10 and 6.11, as at
the end of such fiscal year or quarter, as the case may be, (iii) certifying
that the Regulated Insurance Companies have maintained adequate reserves and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since December 31, 2016 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate. (d) Notice of Default or Litigation. (x) Promptly after an
Authorized Officer becomes aware of the occurrence of any Default and/or any
event or condition constituting, or which would reasonably be expected to have,
a Material Adverse Effect, a certificate of an Authorized Officer of the Company
setting forth the details thereof and the actions which the Company is taking or
proposes to take with respect thereto and (y) promptly after the Company knows
of the commencement thereof, notice of any litigation, dispute or proceeding
involving a claim against the Company and/or any Subsidiary which claim has had,
or would reasonably be expected to have, a Material Adverse Effect. (e) Other
Statements and Reports. Promptly upon the mailing thereof to the security
holders of the Company generally, copies of all financial statements, reports,
proxy statements and other documents so mailed, in each case setting forth any
information that is material to the Company and its Subsidiaries, taken as
whole, as reasonably determined by the board of directors of the Company, a duly
authorized committee thereof or an Authorized Officer of the Company; provided
that the Company will not be required to provide any information relating to any
business transaction that has not otherwise been publicly disclosed to the
extent that the Company determines that disclosure of such information to the
Lender would either violate the terms of any confidentiality agreement,
arrangement or understanding with a third party or otherwise jeopardize the
success of such business transaction. (f) SEC Filings. Promptly upon the filing
thereof, copies of (or, to the extent same is publicly available via the SEC’s
“EDGAR” filing system, written or electronic notification of the filing of) all
publicly available registration statements (other than the exhibits thereto and
any registration statements on Form S-8 or its equivalent) and annual or
quarterly reports which the Company shall have filed with the SEC or any
national securities exchange. (g) Insurance Reports and Filings. (i) Promptly
after the filing thereof, a copy of each annual Statutory Statement filed by
each Significant Insurance Subsidiary to the extent required by the Applicable
Insurance Regulatory Authority. (ii) Promptly following the delivery or receipt,
as the case may be, by any Significant Insurance Subsidiary or any of their
respective Subsidiaries, copies of (a) each registration, filing or submission
made by or on behalf of any Regulated Insurance Company with any Applicable
Insurance Regulatory Authority, except for policy form or rate filings, (b) each
examination and/or audit report submitted to any Regulated Insurance Company by
any Applicable Insurance Regulatory Authority, (c) all information which the
Lender may from time to time request with respect to the nature or status of any
deficiencies or violations reflected in any examination report or other similar
report, and (d) each report, order, direction, instruction, approval,
authorization, license or other notice which the Company or any Regulated
Insurance Company may at



--------------------------------------------------------------------------------



 
[a102hsbc045.jpg]
39 any time receive from any Applicable Insurance Regulatory Authority, in each
of (a) through (d), that is material to the Company and its Subsidiaries, taken
as a whole, as reasonably determined by the board of directors of the Company, a
duly authorized committee thereof or an Authorized Officer of the Company. (iii)
Promptly after filed with the Applicable Insurance Regulatory Authority after
the end of each fiscal year of the Company, a report by an independent qualified
actuary reviewing the adequacy of loss and loss adjustment expense reserves as
at the end of the last fiscal year of the Company and its Subsidiaries on a
consolidated basis, determined in accordance with SAP; provided that the
delivery of each such report shall be subject to the consent of the applicable
independent actuarial consulting firm, which the Company shall use commercially
reasonable efforts to obtain. (iv) Promptly following notification thereof from
a Governmental Authority, notification of the suspension, limitation,
termination or non-renewal of, or the taking of any other materially adverse
action in respect of, any material Insurance License. (h) Other Information.
With reasonable promptness, such other information or existing documents
(financial or otherwise) as the Lender may reasonably request from time to time
(including, without limitation, information specifying Insurance Licenses and
other information related thereto). SECTION 5.02. Books, Records and
Inspections. The Company will (i) keep, and will cause each of its Subsidiaries
to keep, proper books of record and account in which full, true and correct
entries in conformity with GAAP or SAP, as applicable, shall be made of all
material financial dealings and material transactions in relation to its
business and activities; and (ii) subject to binding contractual confidentiality
obligations of the Company or its Subsidiaries to third parties and to Section
10.12, permit, and will cause each of its Subsidiaries to permit,
representatives of the Lender (at Lender’s expense prior to the occurrence of an
Event of Default and at the Company’s expense (to the extent invoiced and
reasonable) after an Event of Default has occurred and is continuing) to visit
and inspect any of their respective properties, to examine their respective
books and records and to discuss their respective affairs, finances and accounts
with their respective officers, employees and independent public accountants, in
each case at such reasonable times (which shall be, unless an Event of Default
has occurred and is continuing, during business hours, upon reasonable prior
notice to the Lender, which notice shall be promptly conveyed to the Company)
and as often as may reasonably be desired; provided that, unless a Default or
Event of Default has occurred and is continuing, such visits and inspections
shall not occur more than once in any calendar year. The Company agrees to
cooperate and assist in such visits and inspections. With respect to any such
discussions with the Company’s independent public accountants, the Company shall
be granted the opportunity to participate therein. SECTION 5.03. Insurance. The
Company will maintain, and will cause each of its Subsidiaries to maintain
(either in the name of the Company or in the Subsidiary’s own name) with
financially sound and reputable insurance companies, insurance on their property
in at least such amounts and against at least such risks as are usually insured
against in the same general area by companies of established repute engaged in
the same or similar businesses. SECTION 5.04. Payment of Taxes and other
Obligations. The Company will pay and discharge, and will cause each of its
Subsidiaries to pay and discharge, (i) all income taxes and all other material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any properties belonging to it and (ii) all other
material lawful claims, in each case, on a timely basis prior to the date on
which penalties attach thereto; provided that neither the Company nor



--------------------------------------------------------------------------------



 
[a102hsbc046.jpg]
40 any Subsidiary of the Company shall be required to pay any such tax,
assessment, charge, levy or claim (i) for which a failure to pay has not had,
and would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect and (ii) which is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP. SECTION 5.05. Maintenance of Existence;
Conduct of Business. The Company shall maintain, and shall cause each of its
Significant Subsidiaries to maintain, (i) its existence and (ii) the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business (unless, in the case of this
clause (ii), the failure to do so has not had, and would not reasonably be
expected to have, a Material Adverse Effect), provided that the Company shall
not be required to maintain the existence of any of its Significant Subsidiaries
or any such rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names (a) if the Company shall determine in
good faith that the preservation thereof is no longer desirable in the conduct
of the business of the Company and its Significant Subsidiaries, taken as a
whole or (b) in connection with a Disposition or other transaction permitted by
Section 6.02. The Company will qualify and remain qualified, and cause each of
its Significant Subsidiaries to qualify and remain qualified, as a foreign
corporation in each jurisdiction where the Company or such Significant
Subsidiary, as the case may be, is required to be qualified, except in those
jurisdictions in which the failure to receive or retain such qualifications,
either individually or in the aggregate, has not had, and would not reasonably
be expected to have, a Material Adverse Effect. SECTION 5.06. Compliance with
Statutes, etc. The Company will, and will cause each Significant Subsidiary to,
comply in all material respects with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including applicable statutes, regulations, orders and
restrictions relating to environmental standards and controls) other than those
(i) the non-compliance with which, either individually or in the aggregate, has
not had, and would not reasonably be expected to have, a Material Adverse Effect
and (ii) that are being contested in good faith by appropriate proceedings
diligently conducted. The Company will maintain in effect and enforce policies
and procedures reasonably designed to promote compliance in all material
respects by the Company, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions.
SECTION 5.07. ERISA. Promptly after the occurrence of any of the events or
conditions specified below with respect to any Plan or Multiemployer Plan or
Foreign Pension Plan, the Company will furnish to the Lender a certificate of an
Authorized Officer of the Company setting forth details respecting such event or
condition and the action if any, that the Company, the applicable Subsidiary or
the applicable ERISA Affiliate proposes to take with respect thereto (and a copy
of any report or notice required to be filed with or given to the PBGC or an
applicable foreign governmental agency by the Company, such Subsidiary or such
ERISA Affiliate with respect to such event or condition): (i) any reportable
event, as defined in subsections (c)(1), (2), (5) and (6), and subsection (d)(2)
of Section 4043 of ERISA and the regulations issued thereunder, with respect to
a Plan, other than an event as to which the PBGC has, by regulation, waived the
requirement under Section 4043(a) of ERISA that it be notified of such event;
(ii) the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan under a distress termination or the distress termination of
any Plan;



--------------------------------------------------------------------------------



 
[a102hsbc047.jpg]
41 (iii) the institution by the PBGC of proceedings under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
or the receipt by the Company, any of its Subsidiaries or any of its ERISA
Affiliates of a notice from a Multiemployer Plan that such action has been taken
by the PBGC with respect to such Multiemployer Plan which would reasonably be
expected to result in a liability to the Company or any of its Subsidiaries in
excess of $25,000,000; (iv) the receipt by the Company, any of its Subsidiaries
or any of its ERISA Affiliates of notice from a Multiemployer Plan that the
Company, any of its Subsidiaries or any of its ERISA Affiliates has incurred
withdrawal liability under Section 4201 of ERISA in excess of $25,000,000 or
that such Multiemployer Plan is insolvent pursuant to Section 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA
whereby a deficiency or additional assessment is levied or threatened to be
levied in excess of $25,000,000 against the Company, any of its Subsidiaries or
any of its ERISA Affiliates; (v) the institution of a proceeding by a fiduciary
of any Plan or Multiemployer Plan against the Company, any of its Subsidiaries
or any of its ERISA Affiliates to enforce Section 515 or 4219(c)(5) of ERISA
asserting liability in excess of $25,000,000, which proceeding is not dismissed
within 30 days; and (vi) that any contribution in excess of $25,000,000 required
to be made with respect to a Foreign Pension Plan has not been timely made, or
that the Company or any Subsidiary of the Company may incur any liability in
excess of $25,000,000 pursuant to any Foreign Pension Plan (other than to make
contributions in the ordinary course of business). SECTION 5.08. Maintenance of
Property. The Company shall, and will cause each of its Significant Subsidiaries
to, maintain all of their properties and assets necessary in the operation of
its business in good condition, repair and working order, ordinary wear and tear
excepted, except where failure to maintain the same, either individually or in
the aggregate, has not had, and would not reasonably be expected to have, a
Material Adverse Effect. SECTION 5.09. Maintenance of Licenses and Permits. The
Company will, and will cause each of its Significant Subsidiaries to, maintain
all permits, licenses and consents as may be required for the conduct of its
business by any state, federal or local government agency or instrumentality,
except where failure to maintain the same, either individually or in the
aggregate, has not had, and would not reasonably be expected to have, a Material
Adverse Effect. SECTION 5.10. Further Assurances. Each Loan Party shall promptly
and duly execute and deliver to the Lender such documents and assurances and
take such further action as the Lender may from time to time reasonably request
in order to carry out more effectively the intent and purpose of this Agreement
and to establish, protect and perfect the rights and remedies created or
intended to be created in favor of the Lender pursuant to this Agreement.
ARTICLE VI Negative Covenants Until the Agreement Termination Date, each Loan
Party covenants and agrees with the Lender that:



--------------------------------------------------------------------------------



 
[a102hsbc048.jpg]
42 SECTION 6.01. Changes in Business. The Company will not, and will not permit
any of its Subsidiaries to, engage (directly or indirectly) in any business
other than (a) businesses in which they are engaged (or proposed to be engaged)
as of the Effective Date and reasonable extensions thereof, (b) other specialty
insurance and structured risk insurance and reinsurance product lines, and (c)
any other businesses that are complementary or reasonably related thereto and
the conduct of business incidental thereto. SECTION 6.02. Consolidations,
Mergers and Sales of Assets. The Company will not, and will not permit any of
its Subsidiaries to, consolidate or merge with or into any other Person, or
permit any other Person to merge into or consolidate with it; provided that (i)
the Company may merge, consolidate or amalgamate with another Person, if (x) the
Company is the entity surviving such merger and (y) immediately after giving
effect to such merger, no Default or Event of Default shall have occurred and be
continuing, (ii) any Subsidiary may merge, consolidate or amalgamate with or
into another Person, if (x) such Subsidiary survives (or, in the case of an
amalgamation, continues immediately following) such merger, consolidation or
amalgamation and (y) immediately after giving effect to such merger,
consolidation or amalgamation, no Default or Event of Default shall have
occurred and be continuing, (iii) Wholly-Owned Subsidiaries of the Company may
merge, consolidate or amalgamate with one another provided that if one of such
Subsidiaries is a Loan Party and the other is not, then the Loan Party must be
the surviving entity of such merger and (iv) a Subsidiary (other than a Loan
Party) of the Company may merge, consolidate or amalgamate with any other Person
if immediately after giving effect to such merger no Default or Event of Default
shall have occurred and be continuing. In addition, the Company will not, nor
will it permit any of its Subsidiaries to, sell, convey, assign, lease, abandon
or otherwise transfer or dispose of, voluntarily or involuntarily, any of its
properties or assets, tangible or intangible (each, a “Disposition”) (other than
Unrestricted Margin Stock), except (a) (1) such dispositions by the Company or
any of its Subsidiaries of any of their respective properties or assets to the
Company or any Subsidiary of the Company and (2) such dispositions by IPC or any
of its Subsidiaries of any of their respective properties or assets to IPC or
any of its other Subsidiaries; (b) subject to Section 5.05, the dissolution,
liquidation or winding up of any Subsidiary other than a Loan Party; (c)
Dispositions of used, worn out, obsolete or surplus property of the Company or
any Subsidiary in the ordinary course of business and the assignment,
cancellation, abandonment or other disposition of intellectual property that is,
in the reasonable judgment of the Company, no longer economically practicable to
maintain or useful in the conduct of the business of the Company and the
Subsidiaries, taken as a whole; (d) licenses (as licensor) of intellectual
property so long as such licenses do not materially interfere with the business
of the Company or any of its Subsidiaries, taken as a whole; (e) Dispositions of
cash, cash equivalents and investment securities (including pursuant to any
securities lending arrangements permitted by clause (u) of Section 6.03 and
including in connection with the posting of collateral (or the realization
thereof) under the Five-Year Secured Letter of Credit Facility, the IPC Facility
or any other secured Indebtedness permitted hereunder); (f) releases, surrenders
or waivers of contracts, torts or other claims of any kind as a result of the
settlement of any litigation or threatened litigation; (g) the granting or
existence of Liens permitted under this Agreement;



--------------------------------------------------------------------------------



 
[a102hsbc049.jpg]
43 (h) licenses, sublicenses, leases or subleases of property so long as such
licenses, sublicenses, leases or subleases do not materially interfere with the
business of the Company and its Subsidiaries, taken as a whole; (i) Dividends
permitted under Section 6.08; (j) ceding of insurance or reinsurance in the
ordinary course of business; (k) other Dispositions of assets with a fair market
value (as reasonably determined by the board of directors or senior management
of the Company) which in the aggregate do not exceed 10% of the lesser of the
book or fair market value of the property and assets of the Company determined
on a consolidated basis as of the last day of the previous fiscal year of the
Company; provided that immediately after giving effect (including pro forma
effect) to any Disposition made pursuant to this clause (k), no Event of Default
under Section 7.03 relating solely to a breach of Section 6.10 or 6.11 shall
have occurred and be continuing; (l) dispositions of property as a result of a
casualty event involving such property or any disposition of real property to a
Governmental Authority as a result of a condemnation of such real property; (m)
sales or other Dispositions of non-core assets acquired in an acquisition
permitted under this agreement; provided that such sales shall be consummated
within 360 days of such acquisition; and (n) any Disposition of property or
series of related Dispositions of or in respect of which the fair market value
of such property and the consideration payable to the Company or any of its
Subsidiaries is equal to or less than $100,000. SECTION 6.03. Liens. Neither the
Company nor any of its Subsidiaries will permit, create, assume, incur or suffer
to exist any Lien on any asset tangible or intangible (other than Unrestricted
Margin Stock) now owned or hereafter acquired by it, except: (a) Liens existing
on the Effective Date and listed on Schedule 6.03 hereto; (b) Liens securing
repurchase agreements constituting a borrowing of funds by the Company or any
Subsidiary in the ordinary course of business for liquidity purposes and in no
event for a period exceeding 90 days in each case; (c) Liens arising pursuant to
purchase money mortgages, capital leases or security interests securing
Indebtedness representing the purchase price (or financing of the purchase price
within 270 days after the respective purchase) of assets acquired by the Company
or any of its Subsidiaries; (d) Liens on any asset of any Person existing at the
time such Person is merged, amalgamated or consolidated with or into, or
otherwise acquired by, the Company or any of its Subsidiaries or at the time of
acquisition of such asset by the Company or any of its Subsidiaries and not
created in contemplation of such event; (e) Liens securing obligations owed by
the Company to any of its Subsidiaries or owed by any Subsidiary of the Company
to the Company or any other Subsidiary of the Company, in each case solely to
the extent that such Liens are required by an Applicable Insurance Regulatory
Authority for such Person to maintain such obligations;



--------------------------------------------------------------------------------



 
[a102hsbc050.jpg]
44 (f) Liens securing insurance or reinsurance obligations of Subsidiaries of
the Company owed by any Subsidiary to the Company or any other Subsidiary of the
Company, in each case solely to the extent that such Liens are required or
requested by rating agencies, regulatory agencies, clients or brokers for such
Person to maintain such insurance and reinsurance obligations; (g) Liens on
investments and cash balances of any Regulated Insurance Company securing
obligations of such Regulated Insurance Company in respect of trust or similar
arrangements formed, letters of credit issued or funds withheld balances
established, in each case, in the ordinary course of business for the benefit of
policyholders or cedents to secure insurance or reinsurance recoverables owed to
them by such Regulated Insurance Company; (h) inchoate Liens for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes,
assessments or governmental charges or levies being contested in good faith and
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP; (i) Liens in respect of property or assets of the Company
or any of its Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ liens and other similar
Liens arising in the ordinary course of business; (j) Licenses, sublicenses,
leases, or subleases granted to other Persons not materially interfering with
the conduct of the business of the Company or any of its Subsidiaries; (k)
easements, rights-of-way, restrictions, encroachments and other similar charges
or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Company or any of its Subsidiaries; (l) Liens arising out of the existence
of judgments or awards not constituting an Event of Default under Section 7.07;
(m) Liens (other than Liens imposed under ERISA) incurred in the ordinary course
of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, reinsurance obligations, tenders, leases and contracts in the ordinary
course of business, statutory obligations, surety bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business
(exclusive of obligations in respect of payment for borrowed money); (n)
bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Company or any of its Subsidiaries, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained; (o) Liens arising out of the refinancing, replacement,
extension, renewal or refunding of any Indebtedness secured by any Lien
permitted by any of the clauses of this Section 6.03, provided that such
Indebtedness is not increased (other than with respect to unpaid accrued
interest and premium thereon, any committed or undrawn amounts and underwriting
discounts, fees, commissions and expenses, associated with such Indebtedness)
and is not secured by any additional assets; (p) (i) Liens created pursuant to
the Five-Year Secured Letter of Credit Facility (including the security
documents thereunder) and (ii) Liens created to cash collateralize a Defaulting



--------------------------------------------------------------------------------



 
[a102hsbc051.jpg]
45 Lender’s Letter of Credit Outstandings pursuant to Section 2.26 of the
Five-Year Unsecured Revolving Credit and Letter of Credit Facility; (q) Liens in
respect of property or assets of any Subsidiary of the Company securing
Indebtedness of the type described in clause (e) of the definition of “Permitted
Subsidiary Indebtedness”; (r) Liens in respect of property or assets of any
Subsidiary of the Company securing Indebtedness of the type described in clause
(h) of the definition of “Permitted Subsidiary Indebtedness”; provided that (i)
the aggregate amount of such Liens (measured, as to each such Lien permitted
under this clause (r), as the greater of the amount secured by such Lien and the
fair market value at such time of the assets subject to such Lien) shall not,
when added to the aggregate amount of all Liens (measured as set forth in this
clause (r) above) incurred pursuant to Section 6.03(w) and the aggregate amount
of outstanding unsecured Indebtedness of Subsidiaries incurred pursuant to
clause (j) of the definition of “Permitted Subsidiary Indebtedness”, exceed at
any time 10% of Consolidated Net Worth at the time of incurrence of any new
Liens under this clause (r) and (ii) immediately after giving effect to the
incurrence of any Lien pursuant to this Section 6.03(r), no Event of Default
shall have occurred and be continuing; (s) Liens on assets received by or of the
Company or its Subsidiaries and held in trust in respect of, or deposited or
segregated to secure, liabilities assumed in the course of the reinsurance
business or under any Insurance Contracts, Reinsurance Agreements, Fronting
Arrangements or other indemnity arrangements entered in the ordinary course of
business; (t) Liens not securing indebtedness for borrowed money on cash and
securities arising in the ordinary course of business in connection with the
structured risk insurance and reinsurance product lines of the Company and its
Subsidiaries; (u) Liens arising in connection with securities lending
arrangements entered into by the Company or any of its Subsidiaries with
financial institutions in the ordinary course of business so long as any
securities subject to any such securities lending arrangement do not constitute
Collateral; (v) Liens on insurance policies and the proceeds thereof securing
Indebtedness permitted by clause (h) of the definition of “Permitted Subsidiary
Indebtedness”; (w) without duplication of the Liens described in clauses (a)
through (v) above and clauses (x) through (dd) below, additional Liens securing
obligations of the Company; provided that (i) the aggregate amount of such Liens
(measured, as to each such Lien permitted under this clause (w), as the greater
of the amount secured by such Lien and the fair market value at such time of the
assets subject to such Lien) shall not, when added to the aggregate amount of
all Liens (measured as set forth in this clause (w) above) incurred pursuant to
Section 6.03(r) and the aggregate amount of outstanding unsecured Indebtedness
of Subsidiaries incurred pursuant to clause (j) of the definition of “Permitted
Subsidiary Indebtedness”, exceed at any time 10% of Consolidated Net Worth at
the time of incurrence of any new Liens under this clause (w) and (ii)
immediately after giving effect to the incurrence of any Lien pursuant to this
Section 6.03(w), no Event of Default shall have occurred and be continuing; (x)
Liens on assets arising in connection with the sale or transfer of such assets
in a transaction permitted under Section 6.02 and customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof; (y) Liens arising in the case of any joint venture, any
put and call arrangements related to its Equity Interests set forth in its
organizational documents or any related joint venture or similar agreement;



--------------------------------------------------------------------------------



 
[a102hsbc052.jpg]
46 (z) Liens in respect of any interest or title of a lessor under any lease or
sublease entered into by the Company or any Subsidiary in the ordinary course of
its business and other statutory and common law landlords’ liens under leases;
(aa) Liens arising in connection with any interest or title of a licensor under
any license or sublicense entered into by the Company or any Subsidiary as a
licensee or sublicensee (A) existing on the date hereof or (B) in the ordinary
course of its business; (bb) Liens on earned money deposits of cash or cash
equivalents made in connection with any proposed acquisition or other investment
not prohibited hereunder; (cc) Liens in the nature of the right of setoff in
favor of counterparties to contractual agreements with the Loan Parties in the
ordinary course of business; and (dd) Liens on cash and securities in an
aggregate principal amount not in excess of $500,000,000 securing obligations
under Capital Markets Products in the ordinary course of business. SECTION 6.04.
Indebtedness. (a) The Company will not create, incur, assume or permit to exist
any Indebtedness, or become or remain liable (contingent or otherwise) to do any
of the foregoing, except for the Indebtedness under this Agreement, the
Five-Year Unsecured Revolving Credit and Letter of Credit Facility, or the
Five-Year Secured Letter of Credit Facility and other Indebtedness which is
either pari passu with, or subordinated in right of payment to, such
Indebtedness (it being understood that unsecured Indebtedness is not subordinate
to secured Indebtedness solely because it is unsecured, and Indebtedness that is
not guaranteed by a particular Person is not deemed to be subordinate to
Indebtedness that is so guaranteed solely because it is not so guaranteed). (b)
The Company will not permit any of its Subsidiaries to create, incur, assume or
permit to exist any Indebtedness, or become or remain liable (contingent or
otherwise) to do any of the foregoing, except for Permitted Subsidiary
Indebtedness. SECTION 6.05. Use of Proceeds. The Borrower will use the proceeds
of the Loan for general corporate purposes. No Loan Party will request any
Borrowing, and no Loan Party shall use, and the Company shall procure that its
Subsidiaries and its or their respective directors, officers and employees shall
not use, the proceeds of any Borrowing (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto. SECTION 6.06.
Issuance of Stock. The Company will not permit any of its Subsidiaries to
directly or indirectly issue, sell, assign, pledge, or otherwise encumber or
dispose of any shares of their preferred or preference equity securities or
options to acquire preferred or preference equity securities, except the
issuance of preferred or preference equity securities, so long as no part of
such preferred or preference equity securities is mandatorily redeemable
(whether on a scheduled basis or as a result of the occurrence of any event or
circumstance) prior to the date which is six (6) months after the Commitment
Expiration Date. For the avoidance of doubt, this Section 6.06 does not relate
to the issuance or sale of ordinary or common equity or options relating
thereto.



--------------------------------------------------------------------------------



 
[a102hsbc053.jpg]
47 SECTION 6.07. Dissolution. The Company shall not suffer or permit dissolution
or liquidation either in whole or in part, except through corporate
reorganization to the extent permitted by Section 6.02. SECTION 6.08. Restricted
Payments. The Company will not declare or pay any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Equity Interests now
or hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such, or permit any
of its Subsidiaries to purchase, redeem, retire, defease or otherwise acquire
for value any Equity Interests in the Company or to sell any Equity Interests
therein (each of the foregoing a “Dividend” and, collectively, “Dividends”)
provided that this Section 6.08 shall not prohibit Dividends so long as before
and after giving effect (including pro forma effect) thereto, no Default or
Event of Default shall have occurred and be continuing. Notwithstanding the
foregoing, the Company may declare and pay cash dividends or distributions in
respect of (i) any trust preferred security, deferrable interest subordinated
debt security, mandatory convertible debt or other hybrid security (including
Hybrid Capital) that, at the time of issuance thereof or at any time prior to
the initial dividend or distribution thereunder, was accorded equity treatment
by S&P and/or (ii) any Preferred Security, if, at the time of and after giving
pro forma effect to such dividend or distribution, no Event of Default under
Sections 7.01, 7.04(a)(i) or 7.05 shall have occurred and be continuing. SECTION
6.09. Transactions with Affiliates. Neither the Company nor any of its
Subsidiaries shall enter into or be a party to, a transaction with any Affiliate
of the Company or such Subsidiary (which Affiliate is not the Company or a
Subsidiary) with a value in excess of $1,000,000, except (i) transactions with
Affiliates on terms (x) no less favorable to the Company or such Subsidiary than
those that could have been obtained in a comparable transaction on an arm’s
length basis from an unrelated Person, as reasonably determined by the board of
directors of the Company or a duly authorized committee thereof or (y) approved
by a majority of the disinterested members of the board of directors of the
Company, (ii) Dividends not prohibited by Section 6.08, (iii) fees and
compensation paid to and indemnities provided on behalf of officers and
directors of the Company or any of its Subsidiaries as reasonably determined in
good faith by the board of directors, the audit committee or senior management
of the Company, (iv) the issuance of common stock of the Company, (v) loans and
advances to officers and directors made in the ordinary course of business, (vi)
transactions among the Loan Parties and their wholly-owned Subsidiaries, (vii)
transactions permitted by Sections 6.02 and 6.04, (viii) transactions and
payments pursuant to agreements and arrangements disclosed in, or listed as an
exhibit to, the Company’s annual report on Form 10−K filed with the SEC on
February 23, 2017 or any subsequent other filing with the SEC through the
Effective Date or any such agreement or arrangement as thereafter amended,
extended or replaced on terms that are, in the aggregate, no less favorable to
the Company and its Subsidiaries than the terms of such agreement on the
Effective Date, as the case may be, and (ix) the transactions and payments set
forth on Schedule 6.09 and amendments thereto that are not materially adverse to
the Lender, as reasonably determined by the board of directors of the Company, a
duly authorized committee thereof or an Authorized Officer of the Company.
SECTION 6.10. Maximum Leverage Ratio. The Company will not permit the Leverage
Ratio at any time to be greater than 0.35:1.00. SECTION 6.11. Minimum
Consolidated Net Worth. The Company will not permit Consolidated Net Worth at
any time to be less than the Minimum Consolidated Net Worth Amount in effect at
such time.



--------------------------------------------------------------------------------



 
[a102hsbc054.jpg]
48 SECTION 6.12. Limitation on Certain Restrictions on Subsidiaries. The Company
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by the Company or any of its
Subsidiaries, or pay any Indebtedness owed to the Company or any of its
Subsidiaries, (b) make loans or advances to the Company or any of its
Subsidiaries or (c) transfer any of its properties or assets to the Company or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable Legal Requirements, including any
Applicable Insurance Regulatory Authority, (ii) this Agreement, (iii) customary
provisions restricting subletting or assignment of any lease governing any
leasehold interest of the Company or any of its Subsidiaries, (iv) customary
provisions restricting assignment of any licensing agreement (in which the
Company or any of its Subsidiaries is the licensee) or other contract (including
leases) entered into by the Company or any of its Subsidiaries in the ordinary
course of business, (v) restrictions on the transfer of any asset pending the
close of the sale of such asset, (vi) restrictions on the transfer of any asset
as a result of a Lien permitted by Section 6.03, (vii) agreements entered into
by a Regulated Insurance Company with an Applicable Insurance Regulatory
Authority or ratings agency in the ordinary course of business, (viii) customary
provisions in partnership agreements, limited liability company organizational
governance documents, joint venture agreements and other similar agreements
entered into in the ordinary course of business that restrict the transfer of
ownership interests in such partnership, limited liability company, joint
venture or similar Person, (ix) restrictions on cash or other deposits or net
worth imposed by customers under contracts (including Insurance Contracts,
Fronting Arrangements and Reinsurance Agreements) entered into in the ordinary
course of business, pursuant to an agreement or instrument relating to any
Permitted Subsidiary Indebtedness of the type described in clause (d) of the
definition thereof if the encumbrances and restrictions contained in any such
agreement or instrument taken as a whole are not materially less favorable to
the Lender than the encumbrances and restrictions contained in this Agreement,
(x) any encumbrances or restrictions imposed by any amendments or refinancings
of the contracts, instruments or obligations referred to in clause (ix) above or
clauses (xii) through (xvi) below, provided that such amendments or refinancings
are no more materially restrictive with respect to such encumbrances and
restrictions than those prior to such amendment or refinancing, (xi)
restrictions placed in accordance with the Segregated Account Companies Act 2000
of Bermuda on the transfer of any asset held, carried or deposited in a
segregated account of a Protected Cell Company, (xii) restrictions contained in
the Five-Year Secured Letter of Credit Facility and the other “Credit Documents”
referred to (and defined) therein, the Five-Year Unsecured Revolving Credit and
Letter of Credit Facility and the other “Credit Documents” referred to (and
defined) therein, (xiii) agreements and arrangements set forth on Schedule 6.12,
(xiv) any instrument governing Acquired Indebtedness, of the Person so acquired,
(xv) an agreement or instrument relating to any Permitted Subsidiary
Indebtedness so long as the encumbrances and restrictions in such agreement or
instrument are customary for such Indebtedness and are no more restrictive,
taken as a whole, than the comparable encumbrances and restrictions set forth in
the Credit Documents as determined in the good faith judgment of the board of
directors of the Company and (xvi) encumbrances or restrictions existing under
the IPC Facility or under any other Indebtedness permitted under Section 6.04 so
long as such encumbrances and restrictions are customary for such Indebtedness
and are no more restrictive, taken as a whole, than the comparable encumbrances
and restrictions set forth in this Agreement as determined in the good faith
judgment of the board of directors of the Company. SECTION 6.13. Private Act. No
Loan Party will become subject to a Private Act. SECTION 6.14. Claims Paying
Ratings. The Company shall not permit the financial strength rating of Validus
Re and each other Regulated Insurance Company that is material to the Company
and its Subsidiaries, taken as a whole, to be less than “B++” from A.M. Best
Company, Inc. (or its successor).



--------------------------------------------------------------------------------



 
[a102hsbc055.jpg]
49 SECTION 6.15. End of Fiscal Years; Fiscal Quarters. Neither the Company nor
any of its Subsidiaries will change (i) its fiscal year end from being on
December 31 of each year or (ii) its fiscal quarters to end on dates which are
inconsistent with a fiscal year end as described above. SECTION 6.16. Most
Favored Lender. Neither the Company nor any of its Subsidiaries shall agree to,
with or for the benefit of the holder(s) of any other Indebtedness under the
Five-Year Unsecured Revolving Credit and Letter of Credit Facility (or any
refinancing or replacement thereof), any financial or restrictive covenants,
events of default, guarantees or other credit support (including, without
limitation, in the form of collateral or additional guarantees) which are in
addition to, or otherwise differ in a more restrictive manner to the Loan
Parties from, the financial or negative covenants, Events of Default and credit
support provided for in this Agreement, unless the Loan Parties have entered
into an agreement with the Lender, in form and substance reasonably satisfactory
to the Lender, whereby such financial or negative covenants, events of default,
or other credit support are added to this Agreement for the benefit of the
Lenders. ARTICLE VII Events of Default If any of the following events (“Events
of Default”) shall occur: SECTION 7.01. Payments. The Borrower shall (a) default
in the payment when due of any principal on any Loan, (b) default, and such
default shall continue for three or more Business Days, in the payment when due
of any interest on any Loan, (c) default, and such default shall continue for
five or more Business Days, in the payment when due of any fees or any other
amounts payable hereunder; or SECTION 7.02. Representations, etc. Any
representation, warranty or statement made (or deemed made) by any Loan Party
herein or in any certificate or statement delivered or required to be delivered
pursuant hereto (including, without limitation, pursuant to any Commitment
Reinstatement Request) shall prove to be untrue in any material respect on the
date as of which made or deemed made; or SECTION 7.03. Covenants. Any Loan Party
shall (a) default in the due performance or observance by it of any term,
covenant or agreement contained in Section 5.01(d), 5.01(g)(iv), 5.02(ii), 5.05
(but only with respect to the first sentence thereof) or Article VI, or (b)
default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 7.01 or clause (a) of this
Section 7.03) contained in this Agreement and such default shall continue
unremedied for a period of 30 days after written notice to the Company from the
Lender; or SECTION 7.04. Default under other Agreements. (a) The Company, any
Loan Party, any Regulated Insurance Company or any Significant Subsidiary shall
(i) default in any payment (after the expiration of any applicable grace period
provided in the applicable agreement or instrument under which such Indebtedness
was created) with respect to Indebtedness (other than any Indebtedness hereunder
but expressly including Indebtedness under the Five-Year Secured Letter of
Credit Facility and the Five-Year Unsecured Revolving Credit and Letter of
Credit Facility in any event) in excess of $100,000,000 individually or in the
aggregate, for the Company and its Subsidiaries or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition (other than any such default, event
or condition arising solely out of the violation by the Company or any of its
Subsidiaries of any covenant



--------------------------------------------------------------------------------



 
[a102hsbc056.jpg]
50 or agreement in any way restricting the Company, or any such Subsidiary’s,
right or ability to sell, pledge or otherwise dispose of Unrestricted Margin
Stock) is to cause, or to permit (after the expiration of any applicable grace
period provided in the applicable agreement or instrument under which such
Indebtedness was created) the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause (with or without
the giving of notice, the lapse of time or both), any such Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; (b) an “Event of Default”, as defined
under the Five-Year Secured Letter of Credit Facility or the Five-Year Unsecured
Revolving Credit and Letter of Credit Facility, shall have occurred and be
continuing; or (c) Indebtedness of one or more of the Persons listed in clause
(a) above in excess of $100,000,000 shall be declared to be due and payable or
required to be prepaid (other than (x) by a regularly scheduled required
prepayment or as a mandatory prepayment (unless such required prepayment or
mandatory prepayment results from a default thereunder or an event of the type
that constitutes an Event of Default) or (y) to the extent solely as a result of
the violation by the Company or any of its Subsidiaries of any covenant or
agreement in any way restricting the Company, or any such Subsidiary’s, right or
ability to sell, pledge or otherwise dispose of Unrestricted Margin Stock) prior
to the scheduled maturity thereof; or SECTION 7.05. Bankruptcy, etc. The
Company, any Loan Party, any Regulated Insurance Company or any Significant
Subsidiary shall commence a voluntary case concerning itself under Title 11 of
the United States Code entitled “Bankruptcy,” as now or hereafter in effect, or
any successor thereto (the “Bankruptcy Code”); or an involuntary case is
commenced against any such Person and the petition is not dismissed within 60
days, after commencement of the case; or a custodian (as defined in the
Bankruptcy Code) is appointed for, or takes charge of, all or substantially all
of the property of any such Person or any such Person commences (including by
way of applying for or consenting to the appointment of, or the taking of
possession by, a rehabilitator, receiver, custodian, trustee, conservator,
administrator or liquidator or other similar official in any jurisdiction
(collectively, a “conservator”) of itself or all or any substantial portion of
its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, administration,
liquidation, rehabilitation, supervision, conservatorship or similar law of any
jurisdiction or the Bermuda Companies Law whether now or hereafter in effect
relating to any such Person; or any such proceeding is commenced against any
such Person and such proceeding is not dismissed within 60 days; or any such
Person is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or any such Person
suffers any appointment of any conservator or the like for it or any substantial
part of its property which continues undischarged or unstayed for a period of 60
days; or any such Person makes a general assignment for the benefit of
creditors; or any corporate action is taken by any such Person for the purpose
of effecting any of the foregoing; or SECTION 7.06. ERISA. An event or condition
specified in Section 5.07 shall occur or exist with respect to any Plan or
Multiemployer Plan or Foreign Pension Plan that, individually or in the
aggregate, results in or could reasonably be expected to result in a liability
to the Company, its Subsidiaries or any ERISA Affiliate in an amount that has
had, or would reasonably be expected to have, a Material Adverse Effect; or
SECTION 7.07. Judgments. One or more judgments or decrees shall be entered
against any Loan Party, any Regulated Insurance Company or any Significant
Subsidiary involving a liability, net of undisputed insurance and reinsurance,
of $100,000,000 or more in the case of any one such judgment or decree or in the
aggregate for all such judgments and decrees for such Persons and any such
judgments or decrees shall not have been paid, vacated, discharged, satisfied,
stayed or bonded pending appeal within 60 days from the entry thereof; or



--------------------------------------------------------------------------------



 
[a102hsbc057.jpg]
51 SECTION 7.08. Insurance Licenses. Any one or more Insurance Licenses of the
Company or any of its Subsidiaries shall be suspended, limited or terminated or
shall not be renewed, or any other action shall be taken by any Governmental
Authority, and such suspension, limitation, termination, non-renewal or action,
either individually or in the aggregate, has had, or would reasonably be
expected to have, a Material Adverse Effect; or SECTION 7.09. Change of Control.
A Change of Control shall occur; or SECTION 7.10. Company Guaranty. The Company
Guaranty or any provision thereof shall cease to be in full force or effect, or
any Person acting by or on behalf of the Company shall deny or disaffirm in
writing the Company’s obligations under the Company Guaranty, or the Company
shall default in the due performance or observance of any term, covenant or
agreement on its part to be performed or observed pursuant to the Company
Guaranty; then, and in any such event, and at any time thereafter, if an Event
of Default shall then be continuing, the Lender may by written notice to the
Company, take any or all of the following actions, without prejudice to the
rights of the Lender to enforce its claims against any Loan Party, except as
otherwise specifically provided for in this Agreement (provided that if an Event
of Default specified in Section 7.05 shall occur with respect to any Loan Party,
the result which would occur upon the giving of written notice by the Lender as
specified in clauses (i) through (ii) below shall occur automatically without
the giving of any such notice): (i) declare the Commitment terminated; and/or
(ii) declare the principal of and any accrued interest and fees in respect of
all obligations owing hereunder to be, whereupon the same shall become,
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Loan Party. The Lender shall
have no obligation to undertake any of the foregoing actions, and, if it takes
any such action it shall have no liability to any Loan Party to continue the
same or for the sufficiency or adequacy thereof. At the request of the Lender,
each Loan Party shall ratify all actions taken by the Lender hereunder. ARTICLE
VIII [Reserved] ARTICLE IX Company Guaranty SECTION 9.01. The Company Guaranty.
In order to induce the Lender to enter into this Agreement and to extend credit
hereunder, the Company hereby agrees with the Lender as follows: the Company
hereby unconditionally and irrevocably guarantees, as primary obligor and not
merely as surety, the full and prompt payment when due, whether upon maturity,
acceleration or otherwise, of any and all of the Guaranteed Obligations of the
Borrower to the Lender. If any or all of the Guaranteed Obligations of the
Borrower to the Lender becomes due and payable hereunder, the Company
unconditionally promises to pay (subject to the provisions of Section 2.13) such
Guaranteed Obligations to the Lender, or order, on demand, together with any and
all expenses which may be incurred by the Lender in collecting any of the
Guaranteed Obligations. This Company Guaranty is a guaranty of payment and not
of collection. If a claim is ever made upon the Lender for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant, then and in such event the Company agrees that any such
judgment, decree, order, settlement or compromise shall be



--------------------------------------------------------------------------------



 
[a102hsbc058.jpg]
52 binding upon the Company, notwithstanding any revocation of this Company
Guaranty or any other instrument evidencing any liability of the Borrower, and
the Company shall be and remain liable to the aforesaid payees hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee. SECTION 9.02. Bankruptcy.
Additionally, the Company unconditionally and irrevocably guarantees the payment
of any and all of the Guaranteed Obligations of the Borrower hereunder to the
Lender whether or not due or payable by the Borrower upon the occurrence of any
of the events specified in Section 7.05 with respect to the Borrower, and
unconditionally promises to pay such indebtedness to the Lender, or order, on
demand, in lawful money of the United States. SECTION 9.03. Nature of Liability.
The liability of the Company hereunder is exclusive and independent of any other
guaranty of the Guaranteed Obligations of the Borrower whether executed by the
Company, any other guarantor or by any other party, and the liability of the
Company hereunder is not affected or impaired by (a) any direction as to
application of payment by the Borrower or by any other party (other than a
direction by the Lender), or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Guaranteed Obligations of the Borrower, or (c) any payment on or in reduction of
any such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by the Borrower, or (e) any payment
made to the Lender on the Guaranteed Obligations which the Lender repays to the
Borrower pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and the Company waives any right
to the deferral or modification of its obligations hereunder by reason of any
such proceeding or (f) any action or inaction of the type described in Section
9.05. SECTION 9.04. Independent Obligation. The obligations of the Company under
this Article IX are independent of the obligations of any other guarantor, any
other party or the Borrower, and a separate action or actions may be brought and
prosecuted against the Company whether or not action is brought against any
other guarantor, any other party or the Borrower and whether or not any other
guarantor, any other party or the Borrower be joined in any such action or
actions. The Company waives, to the full extent permitted by law, the benefit of
any statute of limitations affecting its liability under this Article IX or the
enforcement thereof. Any payment by the Borrower or other circumstance which
operates to toll any statute of limitations as to the Borrower shall operate to
toll the statute of limitations as to the Company. SECTION 9.05. Authorization.
The obligations of the Company under this Article IX shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by any action taken by the Lender to:
(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the rate of interest
thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the guaranty herein made shall apply to the
Guaranteed Obligations as so changed, extended, renewed or altered; (b) take and
hold security for the payment of the Guaranteed Obligations and sell, exchange,
release, impair, surrender, realize upon or otherwise deal with in any manner
and in any order any property by whomsoever at any time pledged or mortgaged to
secure, or howsoever securing, the Guaranteed Obligations or any liabilities
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and/or any offset thereagainst, except to the extent the
Guaranteed Obligations have been paid;



--------------------------------------------------------------------------------



 
[a102hsbc059.jpg]
53 (c) exercise or refrain from exercising any rights against the Borrower or
others or otherwise act or refrain from acting; (d) release or substitute any
one or more endorsers, guarantors, the Borrower or other obligor; (e) settle or
compromise any of the Guaranteed Obligations, any security therefor or any
liability (including any of those hereunder) incurred directly or indirectly in
respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of the Borrower to
its creditors other than the Lender; (f) apply any sums by whomsoever paid or
howsoever realized to any liability or liabilities of the Borrower to the Lender
regardless of what liability or liabilities of the Borrower remain unpaid; (g)
consent to or waive any breach of, or any act, omission or default under, this
Agreement or any of the instruments or agreements referred to herein or therein,
or otherwise amend, modify or supplement this Agreement or any of such other
instruments or agreements; and/or (h) take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of the Company from its liabilities under this Company Guaranty.
SECTION 9.06. Reliance. It is not necessary for the Lender to inquire into the
capacity or powers of the Borrower or the officers, directors, partners or
agents acting or purporting to act on their behalf, and any Guaranteed
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder. SECTION 9.07. Subordination. Any
indebtedness of the Borrower now or hereafter owing to the Company is hereby
subordinated to the Guaranteed Obligations of the Borrower owing to the Lender;
and if the Lender so requests at a time when an Event of Default exists, the
Borrower shall not make, or be permitted to make, any payment to the Company in
respect of such indebtedness owed to the Company, but without affecting or
impairing in any manner the liability of the Company under the other provisions
of this Company Guaranty. Prior to the transfer by the Company of any note or
negotiable instrument evidencing any of the indebtedness of the Borrower to the
Company, the Company shall mark such note or negotiable instrument with a legend
that the same is subject to this subordination. Without limiting the generality
of the foregoing, the Company hereby agrees with the Lender that the Company
will not exercise any right of subrogation which the Company may at any time
otherwise have as a result of this Company Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until all Guaranteed
Obligations have been irrevocably paid in full in cash. SECTION 9.08. Waiver.
(a) The Company waives any right (except as shall be required by applicable
statute and cannot be waived) to require the Lender to (i) proceed against the
Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from the Borrower, any other guarantor or any other
party or (iii) pursue any other remedy in the Lender’s power whatsoever. The
Company waives any defense based on or arising out of any defense of the
Borrower, any other guarantor or any other party, other than payment in full of
the Guaranteed Obligations, based on or arising out of the disability of the
Borrower, any other guarantor or any other party, or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower other than payment in full of the
Guaranteed Obligations. The Lender may exercise any right or remedy the Lender
may have against the Borrower or



--------------------------------------------------------------------------------



 
[a102hsbc060.jpg]
54 any other party, or any security, without affecting or impairing in any way
the liability of the Company hereunder except to the extent the Guaranteed
Obligations have been paid. The Company waives any defense arising out of any
such election by the Lender, even though such election operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
the Company against the Borrower or any other party or any security. (b) The
Company waives all presentments, demands for performance, protests and notices,
including notices of non-performance, notices of protest, notices of dishonor,
notices of acceptance of this Company Guaranty, and notices of the existence,
creation or incurring of new or additional Guaranteed Obligations. The Company
assumes all responsibility for being and keeping itself informed of the
Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of non-payment of the Guaranteed Obligations and the
nature, scope and extent of the risks which the Company assumes and incurs
hereunder, and agrees that the Lender shall have no duty to advise the Company
of information known to them regarding such circumstances or risks. (c) The
Company warrants and agrees that each of the waivers set forth above in this
Section 9.08 is made with full knowledge of its significance and consequences,
and such waivers shall be effective to the maximum extent permitted by law.
SECTION 9.09. Maximum Liability. The provisions of this Company Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of the
Company under this Company Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of the liability
under this Company Guaranty or otherwise, then, notwithstanding any other
provision of this Company Guaranty to the contrary, the amount and scope of such
liability shall, without any further action by the Company or the Lender, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the “Maximum Liability”). This Section with respect
to the Maximum Liability is intended solely to preserve the rights of the Lender
to the maximum extent not subject to avoidance under applicable law, and neither
the Company nor the Borrower nor any other Person shall have any right or claim
under this Section with respect to the Maximum Liability, except to the extent
necessary so that the obligations of the Company hereunder shall not be rendered
voidable under applicable law. The Company agrees that the Guaranteed
Obligations may at any time and from time to time exceed the Maximum Liability
without impairing this Company Guaranty or affecting the rights and remedies of
the Lender hereunder, provided that, nothing in this sentence shall be construed
to increase the Company’s obligations hereunder beyond the Maximum Liability.
ARTICLE X Miscellaneous SECTION 10.01. Notices. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone or
electronically (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows: (i) if to the Company and/or the Borrower, to it
at Validus Holdings, Ltd., 29 Richmond Road, Pembroke HM08 Bermuda, Attention:
Chief Financial Officer (Facsimile: (441) 278-9090); with a copy (in the case of
a notice of a Default) to Skadden, Arps, Slate, Meagher &



--------------------------------------------------------------------------------



 
[a102hsbc061.jpg]
55 Flom LLP, Four Times Square, New York, New York 10036 Attention: Steven
Messina (Facsimile: (917) 777-3509); and (ii) if to the Lender, to HSBC Bank,
N.A., 452 Fifth Avenue, New York, New York, 10018, Attention of Richard Herder
(Facsimile No. (212) 525-2570; with a copy to (x) Attention: Loan Agency
(Facsimile: (917) 229-6659) and (y) Morgan Lewis and Bockius LLP, 101 Park
Avenue, New York, New York 10178 Attention: Thomas Mellor (Facsimile: (212)
309-6001). Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). (b) The Lender or the Company may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Lender otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient. (c) Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto. SECTION 10.02. Waivers; Amendments. (a) No failure or delay by
the Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Lender hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, in no event shall
the making of any Loan be construed as a waiver of any Default, regardless of
whether the Lender may have had notice or knowledge of such Default at the time.
In the case of any waiver, each Loan Party and the Lender shall be restored to
their former positions and rights hereunder and any Default or Event of Default
so waived shall be deemed to be cured and not continuing. No such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon. (b) Neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrower, the Company and the Lender.



--------------------------------------------------------------------------------



 
[a102hsbc062.jpg]
56 SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) Each Loan Party
jointly and severally agrees to pay all reasonable and documented out-of-pocket
expenses incurred by the Lender, including the reasonable fees, charges and
disbursements of one primary counsel and all applicable foreign counsel of the
Lender, and to the extent invoiced, in connection with the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) or protection of its rights hereunder or
thereunder, and (ii) all reasonable and documented out of pocket expenses
incurred by the Lender, including the reasonable fees, charges and disbursements
of one primary counsel and all applicable foreign counsel, of the Lender, and to
the extent invoiced, in connection with the enforcement of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans. (b) Each Loan Party jointly and severally agrees to indemnify the
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for such Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or any other transactions contemplated hereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Company or any of its Subsidiaries, or any Environmental
Liability related in any way to the Company or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether such Indemnitee is a party thereto or whether
such claim, litigation, investigation or proceeding is brought by the Company or
any of its Subsidiaries or a third party; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or any Related Party
of such Indemnitee. This Section 10.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim. (c) [Reserved]. (d) To the extent permitted by applicable
law, no Loan Party shall assert, and each Loan Party hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, any Loan or the use of the proceeds
thereof. (e) All amounts due under this Section shall be payable promptly after
written demand therefor. SECTION 10.04. Successors and Assigns. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
except that (i) no Loan Party may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Lender (and
any attempted assignment or transfer by such Loan Party without such consent
shall be null and void) and (ii) the Lender may not assign or otherwise transfer
its rights or obligations hereunder except in accordance with this Section.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other



--------------------------------------------------------------------------------



 
[a102hsbc063.jpg]
57 than the parties hereto, their respective successors and assigns permitted
hereby, Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of the
Lender) any legal or equitable right, remedy or claim under or by reason of this
Agreement. (b) Subject to the conditions set forth in paragraph (b)(ii) below,
the Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
the Lender) with the prior written consent (such consent not to be unreasonably
withheld) of the Company (provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Lender within ten (10) Business Days after having received notice
thereof), provided, further, that no consent of the Company shall be required
for an assignment to an Affiliate of the Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and (ii)
Assignments shall be subject to the following additional conditions: (A) except
in the case of an assignment to an Affiliate of the Lender or an assignment of
the entire remaining amount of the Lender’s Commitment, the amount of the
Commitment of the Lender for each such assignment shall not be less than
$5,000,000 unless the Company otherwise consents, provided that no such consent
of the Company shall be required if an Event of Default has occurred and is
continuing; and (B) each partial assignment shall be made as an assignment of a
proportionate part of all the Lender’s rights and obligations under this
Agreement. For the purposes of this Section 10.04(b), the terms “Approved Fund”
and “Ineligible Institution” have the following meanings: “Approved Fund” means
any Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) the
Lender, (b) an Affiliate of the Lender or (c) an entity or an Affiliate of an
entity that administers or manages the Lender. “Ineligible Institution” means
(a) a natural person, (b) the Company, any of its Subsidiaries or any of its
Affiliates, or (c) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date of any assignment, the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such assignment, have the rights and obligations of a Lender under
this Agreement (provided that any liability of any Loan Party to such assignee
under 2.13, 2.15 or 2.16 shall be limited to the amount, if any, that would have
been payable thereunder by such Loan Party in the absence of such assignment,
except to the extent any such amounts are attributable to a Change in Law), and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such assignment, be released from its obligations under this Agreement (and, in
the case of an assignment covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.13, 2.15 or 2.16
and 10.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does



--------------------------------------------------------------------------------



 
[a102hsbc064.jpg]
58 not comply with this Section 10.04 shall be treated for purposes of this
Agreement as a sale by the assigning Lender of a participation in such rights
and obligations in accordance with paragraph (c) of this Section. (c) (i) The
Lender may, without the consent of any Loan Party, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of the Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) the Lender’s obligations under this Agreement shall
remain unchanged, (B) the Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Loan Parties
shall continue to deal solely and directly with the Lender in connection with
the Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which the Lender sells such a participation shall provide
that the Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that the
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Each Loan Party agrees that each Participant shall be
entitled to the benefits of Sections 2.13 (subject to the requirements and
limitations therein, including the requirements under Section 2.13(e) (it being
understood that the documentation required under Section 2.13(e) shall be
delivered to the Lender)) and 2.16 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.14 as if it were an assignee under paragraph (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.13, 2.15 and 2.16, with respect to any participation, than the Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender. (ii) The Lender shall, acting solely for this purpose
as a non-fiduciary agent of the Loan Parties, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that the
Lender shall not have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under this Agreement) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and the Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
(d) The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure its obligations,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release the Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for the Lender as a party hereto.
SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by any Loan Party herein and in the certificates or other
instruments delivered in connection with or



--------------------------------------------------------------------------------



 
[a102hsbc065.jpg]
59 pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loan regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan is
outstanding, any fee or any other amount payable under this Agreement is
outstanding and unpaid and so long as the Commitment has not expired or
terminated. The provisions of Sections 2.13, 2.15 and 10.03 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Commitment or the termination of this Agreement
or any provision hereof. SECTION 10.06. Counterparts; Integration;
Effectiveness; Electronic Execution. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Lender constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Lender and when
the Lender shall have received counterparts hereof which, when taken together,
bear the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Lender to
accept electronic signatures in any form or in any format without its prior
written consent. SECTION 10.07. Severability. Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. SECTION 10.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, the Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by the Lender or an Affiliate thereof to or for the credit or the account
of any Loan Party against any of and all the obligations of such Loan Party now
or hereafter existing under this Agreement held by the Lender, irrespective of
whether or not the Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of the Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which the Lender may have.



--------------------------------------------------------------------------------



 
[a102hsbc066.jpg]
60 SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York. (b) Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in the
Borough of Manhattan, and of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Lender may otherwise
have to bring any action or proceeding relating to this Agreement against any
Loan Party or its properties in the courts of any jurisdiction. (c) Each party
hereto hereby irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court. (d) Each party to this Agreement
irrevocably consents to service of process in connection with disputes arising
out of this Agreement in the manner provided for notices in Section 10.01.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law. (e) Each Loan Party
hereby irrevocably designates, appoints and empowers the Service of Process
Agent, with offices on the date hereof at 111 Eighth Avenue, New York, New York
10011, as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents which may be served in any such
action or proceeding. If for any reason such designee, appointee and agent shall
cease to be available to act as such, each Loan Party agrees to designate a new
designee, appointee and agent in New York City on the terms and for the purposes
of this provision reasonably satisfactory to the Lender under this Agreement.
SECTION 10.10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



--------------------------------------------------------------------------------



 
[a102hsbc067.jpg]
61 SECTION 10.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. SECTION 10.12. Confidentiality.
The Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that (i) the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with the terms of this Agreement and (ii) that the Lender shall be responsible
for any breach of this Section 10.12 by any of its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors), (b) to the extent requested by any regulatory authority or
self-regulatory body, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Loan Party and its obligations, (g) with the consent of the Company or (h)
to the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the Lender on a
non-confidential basis from a source other than the Company that, to the
Lender’s knowledge, is not subject to a confidentiality undertaking with respect
to the applicable Information. For the purposes of this Section, “Information”
means all information now or hereafter received from any Loan Party relating to
the Company, any Subsidiary of the Company or their respective businesses, other
than any such information that is available to the Lender on a non-confidential
basis prior to disclosure by any Loan Party. The Lender shall be considered to
have complied with its obligation to maintain the confidentiality of Information
as provided in this Section if it has treated such Information in a manner
consistent with banking industry standards for the treatment of confidential
information. The provisions of this Section 10.12 shall survive the termination
of the Commitment and repayment of the Loans and the other obligations arising
hereunder but such survival shall only be for a period of two (2) years
following the Commitment Expiration Date. THE LENDER ACKNOWLEDGES THAT
INFORMATION AS DEFINED IN THE IMMEDIATELY PRECEDING PARAGRAPH FURNISHED TO IT
PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS. SECTION 10.13. Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such amount or pursuant to any Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender in accordance with applicable law, the rate of
interest payable in respect of such Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan but were not payable as a result of the operation of this



--------------------------------------------------------------------------------



 
[a102hsbc068.jpg]
62 Section shall be cumulated and the interest and Charges payable to the Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by the Lender. SECTION 10.14. USA Patriot Act. The Lender hereby
notifies each Loan Party that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow the Lender to identify
each Loan Party in accordance with the Patriot Act. SECTION 10.15. No Advisory
or Fiduciary Responsibility. In connection with all aspects of each transaction
contemplated hereby (including in connection with any amendment, waiver or other
modification hereof), each Loan Party acknowledges and agrees that: (i) (A) the
services regarding this Agreement provided by the Lender are arm’s-length
commercial transactions between such Loan Party and its Affiliates, on the one
hand, and the Lender and its Affiliates, on the other hand, (B) such Loan Party
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby; (ii) (A) the Lender and its Affiliates is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for such Loan Party or any of its Affiliates, or any
other Person and (B) neither the Lender nor any of its Affiliates has any
obligation to such Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein; and (iii) the Lender and its Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of such Loan Party
and its Affiliates, and neither the Lender nor any of its Affiliates has any
obligation to disclose any of such interests to such Loan Party or its
Affiliates. Each Loan Party agrees it will not claim that any of the Lender or
its Affiliates has rendered advisory services of any nature or respect or owes a
fiduciary or similar duty to such Loan Party, in connection with any
transactions contemplated hereby. [Signature Pages Follow]



--------------------------------------------------------------------------------



 
[a102hsbc069.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written. Address: 29 Richmond Road Pembroke, HM08 Bermuda Telephone: (441)
278-9000 Facsimile: (441) 278-9090 VALIDUS HOLDINGS, LTD. By: /s/ Jeffrey D.
Sangster Name: Jeffrey D. Sangster Title: Executive Vice President and Chief
Financial Officer Address: 29 Richmond Road Pembroke, HM08 Bermuda Telephone:
(441) 278-9000 Facsimile: (441) 278-9090 VALIDUS REINSURANCE, LTD. By: /s/
Robert Marcotte Name: Robert Marcotte Title: Executive Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------



 
[a102hsbc070.jpg]
HSBC BANK USA, NATIONAL ASSOCIATION By: /s/ Richard Herder Name: Richard Herder
Title: Managing Director



--------------------------------------------------------------------------------



 